Exhibit 10.1

 

CONFIDENTIAL TREATMENT

 

SETTLEMENT AND LICENSE AGREEMENT

 

This Settlement and License Agreement (including Exhibits A and B, the
“Agreement”) is made and entered into on April 4, 2011 (the “Execution Date”),
by and between Cubist Pharmaceuticals, Inc. (“Cubist” or “Plaintiff”), and Teva
Parenteral Medicines, Inc., Teva Pharmaceuticals USA, Inc. and Teva
Pharmaceutical Industries Ltd. (collectively, “Teva” or “Defendants”). 
Plaintiff and Defendants are referred to herein collectively as the “Parties”
and separately as a “Party”.

 

RECITALS

 

A.            WHEREAS, Plaintiff owns U.S. Patent Nos. 6,468,967 (the “‘967
patent”), 6,852,689 (the “‘689 patent”) and RE 39,071 (the “‘071 patent”)
(collectively, the “Patents-In-Suit”), which cover daptomycin for injection and
methods of use thereof, which product Plaintiff sells in the United States of
America, including its territories, possessions, commonwealths and districts
(including the District of Columbia and the Commonwealth of Puerto Rico)
(collectively, the “Territory”), under NDA No. 21-572 (the “Cubist NDA”);

 

B.            WHEREAS, Defendants have sought approval from the U.S. Food and
Drug Administration (“FDA”) to market the generic daptomycin for injection
product that is the subject of ANDA No. 91-039 (such ANDA, as in effect on the
Execution Date, all amendments and supplements to the foregoing, the “Teva
ANDA”) (such product, pursuant to the Teva ANDA, the “Teva ANDA Product”);

 

C.            WHEREAS, Plaintiff has prosecuted, and Defendants have defended,
an action for patent infringement in the United States District Court for the
District of Delaware (the “District Court”) regarding the Teva ANDA and the
proposed generic product that is the subject thereof, which action is captioned
Cubist Pharmaceuticals, Inc. v. Teva Parenteral Medicines, Inc. et al, Civil
Action No. 09-189-GMS (the “District Court Case”);

 

D.            WHEREAS, the Parties are entering into this Agreement in order to
avoid further litigation and associated business disruption, fees, costs and
expenses;

 

E.             WHEREAS, this Agreement is the only consideration exchanged by or
on behalf of Defendants and Plaintiff in reaching agreement to resolve the
District Court Case and represents a reasonable accommodation of the litigation
risks facing the Parties;

 

F.             WHEREAS, subject to the terms and conditions herein, Plaintiff
has agreed to grant Defendants a non-exclusive license to manufacture and
distribute in the Territory the Teva ANDA Product as of the date, and upon the
terms, set forth in this Agreement;

 

G.            WHEREAS, the Plaintiff has agreed to supply the Defendants with
the AG Product for resale by the Defendants throughout the Territory as an
authorized distributor in the Territory of an Authorized Generic of the Cubist
Product, subject to the terms and conditions set forth herein, in the Supply
Agreement Terms and, if and when executed, the Supply Agreement;

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

H.            WHEREAS, the Parties are willing to settle the District Court Case
on the terms set forth herein; and

 

I.              WHEREAS, as a result of this Agreement there will be an
opportunity for pro-competitive generic competition for daptomycin for injection
products for human use, which competition otherwise may not have existed until
the expiration of the Patents-in-Suit;

 

NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows.

 

1.             Definitions.

 

1.1           “Affiliate” means, with respect to any entity, any other entity
that directly or indirectly controls, is controlled by, or is under common
control with, such entity.  An entity will be regarded as in control of another
entity if it owns, or directly or indirectly controls, at least fifty percent
(50%) of the voting stock or other ownership interest of the other entity, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other entity by any means whatsoever.

 

1.2           “AG Product” has the meaning set forth in Exhibit B.

 

1.3           “Alternate Supply Price” has the meaning set forth in Exhibit B.

 

1.4           “ANDA” means an Abbreviated New Drug Application as defined in the
United States Federal Food, Drug and Cosmetic Act (as amended), and all
applicable regulations promulgated thereunder.

 

1.5           “ANDA License” means the licenses, waivers and other rights
granted under Sections 5 and 6 of this Agreement.

 

1.6           “ANDA License Start Date” means the first to occur of (a) the
later of (i) the date on which there remains no claim in the ‘071 patent which
has not expired or been withdrawn, canceled, revoked, disclaimed, held invalid,
unenforceable or unpatentable by a final and unappealed (within the time allowed
for appeals) or unappealable judgment or decision of a court or other
governmental agency of competent jurisdiction, and (ii) the ANDA License Trigger
Date and (b) the date on which Plaintiff, any of its Affiliates or a Third Party
first commercially sells in the Territory a Generic Equivalent or an Authorized
Generic (other than the AG Product sold to Defendants or their Affiliates
pursuant to the Supply Agreement Terms or, if then applicable, the Supply
Agreement, and any subsequent resale of such AG Product) under a license or
other authorization (including any release, waiver or covenant not to sue) from
Plaintiff.

 

1.7           “ANDA License Trigger Date” means the earliest of:

 

(a)           the later of (i) December 24, 2017 or (ii) if six (6) months of
market exclusivity is granted pursuant to 21 USC §355a (as amended) with respect
to any patent or exclusivity period covering the Cubist Product, then June 24,
2018 (such later date, the “Certain ANDA License Trigger Date”);

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

2

--------------------------------------------------------------------------------


 

(b)           the date of a Final Court Decision in an Other Applicant
Proceeding holding that all of the then-asserted claims of the Patents-In-Suit
are invalid, not infringed and/or unenforceable with respect to any Generic
Equivalent;

 

(c)           the date on which Plaintiff, any of its Affiliates or a Third
Party first commercially sells in the Territory a Generic Equivalent or an
Authorized Generic (other than the AG Product sold to Defendants or their
Affiliates pursuant to the Supply Agreement Terms or, if then applicable, the
Supply Agreement, and any subsequent resale of such AG Product) under a license
or other authorization (including any release, waiver or covenant not to sue)
from Plaintiff; and

 

(d)           the date on which no unexpired patents are listed on the Orange
Book for the Cubist NDA.

 

1.8           “ANDA Product Source” has the meaning set forth in Exhibit B.

 

1.9           “Applicable Laws” means all applicable provisions of all statutes
(including the Federal Food, Drug and Cosmetic Act), laws, rules, regulations,
administrative codes, ordinances, decrees, orders, decisions, guidance documents
(including FDA guidance documents), injunctions, awards, judgments, and permits
and licenses of or from governmental authorities relating to the use or
regulation of the subject item.

 

1.10         “API” means the active pharmaceutical ingredient daptomycin.

 

1.11         “At Risk Launch” has the meaning set forth in Section 5.3.

 

1.12         “At Risk Launch Start Date” has the meaning set forth in
Section 5.3.

 

1.13         “At Risk Period” has the meaning set forth in Section 5.3.

 

1.14         “Authorized Generic” means any daptomycin for injection product
that contains the API, is approved for marketing in the Territory pursuant to
the Cubist NDA but is not marketed under the CUBICIN trademark (or any
replacement trademark therefor).  For the sake of clarity, Authorized Generic
excludes the Cubist Product.

 

1.15         “Control” means, with respect to a Party or its Affiliates (as the
case may be) and a patent, the legal authority or right (whether by ownership,
license or otherwise) of such entity to grant a license or a sublicense under
such patent to the other Party as set forth herein without breaching the terms
of any agreement with a Third Party, without requiring the consent of a Third
Party, and without requiring payment to a Third Party.

 

1.16         “Cubist Patents” means, collectively, (a) the Patents-In-Suit,
including any reissues or reexaminations thereof; (b) any patents listed in the
Orange Book for the Cubist NDA; and (c) any other patents in the Territory which
are Controlled by Plaintiff or any of its Affiliates and which would, in the
absence of the licenses and sublicenses granted under this Agreement, allegedly
or actually be infringed by the use, sale or offering for sale by Defendants or
their Affiliates of the Teva ANDA Product in the Territory, or the manufacture
or having manufactured by Defendants or their Affiliates of the Teva ANDA
Product in the Territory, or

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

3

--------------------------------------------------------------------------------


 

the importation or having imported by Defendants or their Affiliates of the Teva
ANDA Product into the Territory, as of the ANDA License Start Date or at any
time during the License Term for the ANDA License.

 

1.17         “Cubist Product” means the daptomycin for injection product
marketed under the CUBICIN trademark (or any replacement trademark therefor)
that contains the API and that is approved for marketing in the Territory
pursuant to the Cubist NDA.

 

1.18         “FDA” means the U.S. Food and Drug Administration and any successor
agency thereto.

 

1.19         “Final Court Decision” means a decision of a court from which no
appeal has been or can be taken, excluding any petition for a writ of certiorari
or other proceedings before the United States Supreme Court.

 

1.20         “Generic Equivalent” means a pharmaceutical daptomycin for
injection product that is AP-rated (as such rating is used in the Orange Book as
a therapeutic equivalence code) to the Cubist Product but that is not an
Authorized Generic.

 

1.21         “GMP” means the then-current good manufacturing practice
regulations promulgated by the FDA.

 

1.22         “License” means, with respect to Defendants as the grantee, the
ANDA License, and with respect to Plaintiff as the grantee, the NDA License.

 

1.23         “License Term” means (a) with respect to the ANDA License, the
period beginning on the ANDA License Start Date and ending on the earliest of: 
(i) the expiration of the last to expire of the Cubist Patents (or, if later,
the expiration date for any market exclusivity granted pursuant to 21 USC §355a
(as amended) or any exclusivity granted pursuant to 21 USC 355(c)(3)(E)(iii), 21
USC 355(c)(3)(E)(iv), 21 USC 355(j)(5)(F)(iii) or 21 USC 355(j)(5)(F)(iv)),
(ii) the date of a decision(s) of a court from which no appeal has been or can
be taken that all of the claims of all of the Cubist Patents that (A) which
would, in the absence of the licenses and sublicenses granted under this
Agreement, allegedly or actually be infringed by the use, sale or offering for
sale by Defendants or their Affiliates of the Teva ANDA Product in the
Territory, or the manufacture or having manufactured by Defendants or their
Affiliates of the Teva ANDA Product in the Territory, or the importation or
having imported by Defendants or their Affiliates of the Teva ANDA Product into
the Territory, or (B) cover or claim the AG Product, or the manufacture or use
thereof, are invalid or unenforceable, or (iii) the termination of the ANDA
License or this Agreement pursuant to Section 8.2; and (b) with respect to the
NDA License, the period beginning on the Dismissal Effective Date and ending on
the earliest of:  (i) the expiration of the last to expire of the Teva Patents,
(ii) the date of a decision(s) of a court from which no appeal has been or can
be taken that all of the claims of all of the Teva Patents are invalid or
unenforceable, or  (iii) the termination of this Agreement pursuant to
Section 8.2.

 

1.24         “NDA” means a New Drug Application.

 

1.25         “NDA License” means the licenses and other rights granted under
Section 7.3 of this Agreement.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

4

--------------------------------------------------------------------------------


 

1.26         “Orange Book” means the publication, Approved Drug Products with
Therapeutic Equivalence Evaluations, in electronic or hard copy form, maintained
by the FDA, including all supplements thereto.

 

1.27         “Other Applicant” means a Third Party which has filed an ANDA to
seek approval for a pharmaceutical daptomycin for injection product AP-rated (as
such rating is used in the Orange Book as a therapeutic equivalence code) to the
Cubist Product (the relevant “Other Applicant ANDA”).

 

1.28         “Other Approved Applicant” means an Other Applicant which has
received tentative approval of its Other Applicant ANDA from the FDA.

 

1.29         “Other Applicant Proceeding” means, with respect to an Other
Approved Applicant, an infringement action brought by Plaintiff against such
Other Approved Applicant with respect to any of the Patents-in-Suit, or a
declaratory judgment action brought by such Other Approved Applicant against
Plaintiff with respect to any of the Patents-in-Suit.

 

1.30         “Person” means any individual, partnership, association,
corporation, limited liability company, trust, governmental authority or other
legal person or entity.

 

1.31         “Releasees” means, with respect to Plaintiff, Plaintiff Releasees,
and with respect to Defendants, Defendant Releasees.

 

1.32         “Stipulation of Dismissal” means the Stipulation of Dismissal
substantially in the form attached hereto as Exhibit A.

 

1.33         “Supply Agreement” has the meaning set forth in Exhibit B.

 

1.34         “Supply Agreement Terms” has the meaning set forth in Section 13.

 

1.35         “Supply Start Date” has the meaning set forth in Exhibit B.

 

1.36         “Teva Patents” means any patents (including any reissues or
reexaminations thereof) in the Territory which are Controlled by any Defendant
or any of its Affiliates and which would, in the absence of the licenses and
sublicenses granted under this Agreement, allegedly or actually be infringed by
the use, sale or offering for sale by Plaintiff of the Cubist Product or the AG
Product in the Territory, or the manufacture or having manufactured by Plaintiff
or its Affiliates of the Cubist Product or the AG Product in the Territory, or
the importation or having imported by Plaintiff or its Affiliates of the Cubist
Product or the AG Product into the Territory, as of the Dismissal Effective Date
or at any time during the relevant License Term.

 

1.37         “Third Party” means any Person other than any Party or its
Affiliates.

 

1.38         “Trademark” means the trademark CUBICIN and any other trademark,
service mark, corporate name or logo owned or controlled by Plaintiff and used
in connection with the sale or distribution of daptomycin for injection products
in the Territory.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

5

--------------------------------------------------------------------------------


 

2.             Dismissal Process.

 

2.1           Regulatory Review.

 

(a)           Within three (3) business days after the Execution Date, the
Parties shall each submit this Agreement to the U.S. Federal Trade Commission
(“FTC”) and U.S. Department of Justice (the “DOJ”) pursuant to Section 1112 of
the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.  The
Parties shall promptly in good faith coordinate the foregoing submissions and
shall respond promptly in good faith to any requests for additional information
made by either of such agencies.  Each Party reserves the right to communicate
with the FTC and/or the DOJ regarding such filings as it believes appropriate,
and each Party will keep the other reasonably informed of such communications.

 

(b)           If the DOJ, FTC or any other state or federal agency objects to,
responds to or otherwise comments in writing on this Agreement as submitted to
the FTC and DOJ pursuant to Section 2.1(a), the Parties shall use commercially
reasonable efforts to address such objection, response or comments as the
Parties may mutually agree; provided, that neither Party is obligated to take
any action or otherwise agree to any change to the rights and obligations of
such Party under this Agreement.

 

2.2           Dismissal of Litigation.  Within three (3) business days after the
submission of this Agreement to the FTC and DOJ pursuant to Section 2.1(a), the
Parties shall file with the District Court a signed copy of the Stipulation of
Dismissal.  The date upon which the District Court dismisses the District Court
Case pursuant to the Stipulation of Dismissal shall be referred to herein as the
“Dismissal Effective Date”.

 

3.             Released Claims.

 

3.1           By Defendants.  Consistent with the representations, warranties
and covenants made in this Agreement, as of the Dismissal Effective Date,
Defendants and each of their respective current and future parents,
subsidiaries, Affiliates, predecessors, divisions, general partners, limited
partners, successors and assigns (collectively, the “Defendant Releasees”),
hereby fully, finally and forever release, relinquish, acquit and discharge
Plaintiff and each of its current and future parents, subsidiaries, Affiliates,
predecessors, divisions, general partners, limited partners, successors and
assigns (collectively, the “Plaintiff Releasees”) of and from, and covenant not
to sue, not to assign to any other person or entity a right to sue, and not to
authorize any other person or entity to sue, any Plaintiff Releasee for, the
claims, counterclaims and demands that were or could have been asserted in the
District Court Case and any damages or other remedies flowing therefrom;
provided, however, that the foregoing release in this Section 3.1 will not apply
to any claims that arise from or relate to any breach of any representation,
warranty, obligation or other term or condition of this Agreement.

 

3.2           By Plaintiff.  Consistent with the representations, warranties and
covenants made in this Agreement, as of the Dismissal Effective Date, Plaintiff
and each of the other Plaintiff Releasees, hereby fully, finally and forever
release, relinquish, acquit and discharge each of the Defendant Releasees of and
from, and covenant not to sue, not to assign to any other person or entity a
right to sue, and not to authorize any other person or entity to sue,

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

6

--------------------------------------------------------------------------------


 

any Defendant Releasee for, the claims, counterclaims and demands that were or
could have been asserted in the District Court Case and any damages or other
remedies flowing therefrom; provided, however, that the foregoing release in
this Section 3.2 will not apply to any claims that arise from or relate to any
breach of any representation, warranty, obligation or other term or condition of
this Agreement.

 

3.3           California Civil Code; Transfers.  Each Party hereby expressly
waives any and all provisions, rights and benefits conferred by §1542 of the
California Civil Code, or by any law of the United States or principle of common
law that is similar, comparable or equivalent to §1542 of the California Civil
Code, with respect to the matters released in this Section 3.  Each Party
represents, warrants and covenants that it has not heretofore assigned or
transferred, and will not assign or otherwise transfer, to any Person any
matters released by such Party in this Section 3, and such Party agrees to
indemnify and hold harmless the other Party and its Releasees from and against
all such released matters arising from any such alleged or actual assignment or
transfer.

 

4.             Admissions and Covenant.

 

4.1           Effective as of the Dismissal Effective Date, each Defendant for
itself and its Affiliates hereby:

 

(a)           admits that the Patents-In-Suit are each valid and enforceable in
the District Court Case and in any other or future cause of action, litigation
or proceeding in the Territory and as applied to the Teva ANDA Product in the
Territory; provided, however, that Plaintiff shall not rely on such admission in
any cause of action, litigation or proceeding in connection with products other
than the Teva ANDA Product or outside of the Territory;

 

(b)           admits that, other than in accordance with a license or other
authorization from Plaintiff, the Patents-In-Suit would be infringed by the
making, using, sale, offer to sell in, or importation into, the Territory of any
Teva ANDA Product, and agrees that Defendants and their Affiliates will not
make, sell, use or offer to sell in the Territory, or import into the Territory,
any Teva ANDA Product other than in accordance with this Agreement; and

 

(c)           agrees and covenants that Defendants and their Affiliates shall
not directly or indirectly challenge or contest and not assist others, directly
or indirectly, to challenge or contest, in any litigation or proceeding, (i) the
validity or enforceability of any of the Patents-In-Suit as applied to the Teva
ANDA Product in the Territory (provided, however, that Plaintiff shall not rely
on such agreements in any cause of action, litigation or proceeding (A) in
connection with products other than the Teva ANDA Product, or (B) outside the
Territory), or (ii) the infringement of any of the Patents-In-Suit by the
making, use, sale, offer to sell or importation of the Teva ANDA Product, except
as the relevant Defendant or such Affiliate may be compelled to respond to legal
process in litigation or proceedings initiated by a Third Party without any
assistance or encouragement from Defendants or any of their Affiliates.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

7

--------------------------------------------------------------------------------


 

5.             ANDA License.

 

5.1           Teva ANDA Product; AG Product.

 

(a)           Effective on and after the ANDA License Start Date, Plaintiff, on
behalf of itself and its Affiliates, grants to Defendants and their Affiliates a
non-exclusive, royalty-free license, without the right to sublicense (except as
set forth below in Section 5.1(b)), under the Cubist Patents (i) to use, sell
and offer to sell the Teva ANDA Product (and, for clarity, the API therefor) in
the Territory, (ii) to manufacture or have manufactured the Teva ANDA Product
(and, for clarity, the API therefor) in the Territory, and (iii) to import and
have imported into the Territory the Teva ANDA Product (and, for clarity, the
API therefor); provided that (A) subject to the Supply Agreement Terms or, if
then applicable, the Supply Agreement, Teva shall be permitted to exercise such
rights to manufacture, have manufactured, import and, have imported the Teva
ANDA Product (and, for clarity, the API therefor) for a reasonable period of
time (not to exceed three (3) months) prior to the ANDA License Start Date to
enable Teva to launch the Teva ANDA Product on the ANDA License Start Date,
(B) two (2) days before the ANDA License Trigger Date, Defendants may inform
potential customers of the upcoming availability of the Teva ANDA Product or AG
Product as of the ANDA License Trigger Date, solicit non-binding orders from
customers or offer to sell Teva ANDA Product or AG Product and engaging
customers and potential customers in non-binding pricing or non-binding
contracting activities, and (C) Defendants may, prior to the ANDA License
Trigger Date, in response to questions solely initiated by potential customers,
without any assistance or encouragement from any Defendant or any of its
Affiliates, reply to such questions by informing such customers of the ANDA
License Trigger Date.  Nothing in clause (iii) shall be deemed to grant
Defendants or their Affiliates or sublicensees any rights under any intellectual
property of Plaintiff or its Affiliates outside the Territory.

 

(b)           Defendants and their Affiliates may grant sublicenses under the
licenses granted pursuant to Section 5.1(a):  (i) solely to manufacture in the
Territory and import into the Territory the Teva ANDA Product for Defendants and
their Affiliates in accordance with all of the terms and conditions hereof
(including the Supply Agreement Terms or, if then applicable, the Supply
Agreement), and (ii) to permit the distribution and use of the Teva ANDA Product
anywhere in the Territory, to the wholesalers, distributors and customers of
Defendants and their Affiliates during the License Term of the ANDA License. 
Defendants shall not otherwise have any right to sublicense, transfer or assign
any of their rights under the ANDA License, except to the extent expressly
permitted under Section 14.5.

 

(c)           Plaintiff and Defendants acknowledge and agree that the use, 
offering for sale and sale of the AG Product in the Territory by Defendants in
accordance with the terms of this Agreement as an Authorized Generic does not
require a license from Plaintiff under any of Plaintiff’s intellectual property,
including the Cubist Patents (except to the extent set forth in
Section 7.1(a)).  Plaintiff agrees not to take any action, or to support any
Third Party in taking any action, under any intellectual property rights, to
limit or prevent Defendants from using, offering for sale or selling in the
Territory the AG Product supplied by Plaintiff as and to the extent permitted
hereunder.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

8

--------------------------------------------------------------------------------


 

5.2           Regulatory Waiver.  Plaintiff, on behalf of itself and its
Affiliates, grants solely to Defendants and their Affiliates a waiver under any
regulatory exclusivities (including any pediatric exclusivities) in the
Territory controlled by Plaintiff or any of its Affiliates that apply to the
Cubist Product or the Cubist NDA, solely as necessary for Defendants to secure
final approval by the FDA of the Teva ANDA and to exercise all rights licensed
or granted to it under Section 5.1.  The waiver in this Section 5.2 will become
effective reasonably in advance of the license granted in Section 5.1 in order
to permit Plaintiff to obtain necessary regulatory approvals as of the start of
such license.  As Defendants may reasonably request, Plaintiff will submit
reasonable documentation to the FDA confirming the waiver of such regulatory
exclusivities and the granting of the license pursuant to Section 5.1. 
Notwithstanding anything to the contrary herein but subject to the Supply
Agreement Terms or, if then applicable, the Supply Agreement, Plaintiff and its
Affiliates grant no rights to Defendants and their Affiliates under the Cubist
NDA.

 

5.3           At Risk Launch.

 

(a)           In the event that a Third Party commences sale in the Territory of
a Generic Equivalent or an Authorized Generic is sold in the Territory in each
case before the occurrence of the ANDA License Start Date (such commencement of
sales is an “At Risk Launch”), Defendants may, subject to Section 5.3(b), sell
and offer to sell in the Territory the AG Product supplied to Defendants
pursuant to the Supply Agreement Terms or, if then applicable, the Supply
Agreement, during the period commencing on the At Risk Launch Start Date and
ending upon the earlier of (i) three (3) days after the date when Plaintiff
notifies Defendants that Plaintiff has obtained a court order requiring the
relevant Third Party to stop its sale of the unauthorized Generic Equivalent or
other relief sufficient to stop further sales of the unauthorized Generic
Equivalent or (ii) the occurrence of the ANDA License Start Date (an “At Risk
Period”), but only if at least one of the conditions listed below is met: either
(1) the Third Party engaging in the At Risk Launch obtains a district court
decision adverse to all then-asserted claims of all of the Patents-in-Suit on
infringement and/or validity issues prior to the ANDA License Start Date,
whether following a preliminary injunction motion, summary judgment motion or
after trial, or (2) upon the At-Risk Launch, if both (A) Plaintiff fails to move
for a preliminary injunction or to seek other equitable relief to stop such At
Risk Launch within ten (10) days after such At-Risk Launch, and (B) Plaintiff
fails to obtain a preliminary injunction or other equitable relief to stop such
At Risk Launch within thirty (30) days after such At-Risk Launch.  The “At Risk
Launch Start Date” means, with respect to an At Risk Launch, the date of such At
Risk Launch or, if later, the date on which condition (2) is met.

 

(b)           In the event that a Defendant or any of its Affiliates, during any
At Risk Period sells or offers to sell the AG Product in the Territory, then the
“At Risk Period Alternate Provisions” section in the Supply Agreement Terms (or
the comparable provisions in the Supply Agreement, if the Supply Agreement is
then-applicable) shall apply.  The Parties understand and agree that the
Alternate Supply Price shall be paid in accordance with the relevant provisions
of the Supply Agreement Terms (or the comparable provisions in the Supply
Agreement, if the Supply Agreement is then-applicable).  For avoidance of doubt,
(i) the COGS-Based Price portion of the Supply Price shall be due and payable by
Teva to Plaintiff as provided in the Supply Agreement Terms (or the Supply
Agreement, if the Supply Agreement is then-applicable) for any AG Product sold
by Plaintiff to Teva or any of its Affiliates whether such AG

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

9

--------------------------------------------------------------------------------


 

Product is intended for resale by Teva during the At-Risk Period or otherwise,
(ii) the Alternate Additional Payment shall only be due and payable on those
units of AG Products sold by Plaintiff to Teva or any of its Affiliates for
resale by Teva or any of its Affiliates during the At Risk Period and resold by
Teva or any of its Affiliates to Third Parties during the At Risk Period,
(iii) the Additional Payment shall be due and payable on those units (if any) of
AG Products sold by Plaintiff to Teva or any of its Affiliates for resale by
Teva or any of its Affiliates during the At Risk Period and resold by Teva or
any of its Affiliates to Third Parties during the License Term for the ANDA
License, and (iv) other than the payments of the COGS-Based Price, Alternate
Additional Payment and Additional Payment as and when required under this
Section 5.3(b), (A) Plaintiff shall not be entitled to, and will not seek or
threaten to seek, any other payment, recovery or remedy (including legal or
equitable remedies from any court or governmental agency, authority or body) in
connection with the sale or offer for sale of the AG Product during any At Risk
Period and (B) without limiting the foregoing, Plaintiff (for itself and its
Affiliates) will not sue, assert any claim or counterclaim against, or otherwise
participate in any action or proceeding against Teva or any of its Affiliates,
or any of their customers, suppliers, importers, manufacturers or distributors,
or any predecessors, successors, Affiliates, assigns, agents, officers,
directors, insurers, attorneys, employees or representatives of any of the
foregoing, or cause, support or authorize any Person to do any of the foregoing,
in any such case claiming or otherwise asserting that any of the activities
described in Section 5.3(a) infringes any United States or foreign patents or
patent applications owned, in-licensed or otherwise controlled currently or in
the future by Cubist or any of its Affiliates.

 

5.4           No Interference But No Consent For FDA Approval.  Subject to
Defendants’ compliance with the terms of this Agreement and excluding any
actions based on reasonable safety or efficacy concerns or required by law,
Plaintiff shall not, after the Dismissal Effective Date, (a) delete, remove or
cancel the Cubist NDA or any National Drug Codes or any other relevant codes for
the Cubist Product from the National Drug Data File maintained by First Databank
for the Territory, or from any other pricing database in the Territory, as long
as Defendants and their Affiliates continue to sell the Teva ANDA Product in the
Territory; or (b) take any action before the FDA to prevent the manufacture,
use, sale or offering for sale of the Teva ANDA Product in the Territory, or
importation of the Teva ANDA Product into the Territory, as of the ANDA License
Start Date.  Nothing in this Agreement shall be interpreted as Plaintiff’s
consenting to approval from the FDA or any other applicable regulatory authority
for Defendants to manufacture, use, sell or offer to sell the Teva ANDA Product
in the Territory, or to import the Teva ANDA Product into the Territory, except
as expressly provided herein.

 

5.5           Acknowledgement.  Defendants acknowledge, on behalf of themselves
and their Affiliates, that, notwithstanding the definition of the ANDA License
Start Date, Defendants might not be able to legally exploit the ANDA License
with respect to the Teva ANDA Product for various reasons, including exclusivity
granted by the FDA to Third Parties, lack of regulatory approval for the Teva
ANDA by the FDA or blocking intellectual property rights owned or controlled by
a Third Party.

 

5.6           Transfer of Rights.  To the extent Plaintiff or any of its
Affiliates assigns, licenses, sublicenses or otherwise transfers (by any means)
to any Third Party any right, title or interest in or to the Cubist Patents or
any regulatory exclusivities with respect to the Cubist NDA

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

10

--------------------------------------------------------------------------------


 

after the Dismissal Effective Date, Plaintiff or such Affiliate will make such
assignment, license, sublicense or other transfer subject to the ANDA License
and this Agreement, as applicable.

 

5.7           Supply and Manufacturing.  Teva agrees that, notwithstanding
anything to the contrary herein, it shall have no right under this Agreement to
manufacture, have manufactured, import or have imported the Teva ANDA Product,
or to exercise the other rights in Section 5.1, except as permitted under the
Supply Agreement Terms or, if then applicable, the Supply Agreement.  For
avoidance of doubt, Teva shall have no obligation to purchase a minimum
quantity, or any quantity, of AG Product from Plaintiff, nor any obligation to
commercialize any AG Product under this Agreement, the Supply Agreement Terms
or, if then applicable, the Supply Agreement.

 

6.             Notice and ANDA License Start Date.

 

6.1           Each Party shall notify the other Party as soon as practicable of
the expected or actual occurrence of the ANDA License Start Date, to the extent
such Party has knowledge of such occurrence, and Defendants shall notify
Plaintiff as soon as practicable of a commercial launch of the Teva ANDA Product
in the Territory.

 

6.2           Except to the extent expressly permitted by Section 5.1 and
Section 5.3 or by the Supply Agreement Terms or, if then applicable, the Supply
Agreement, (a) nothing herein shall grant, nor be construed as granting,
Defendants or any of their Affiliates, any right to manufacture, use, sell or
offer to sell the Teva ANDA Product, any other Generic Equivalent, any
Authorized Generic or API in the Territory, or to import the Teva ANDA Product,
any other Generic Equivalent, any Authorized Generic or API into the Territory,
prior to the ANDA License Start Date, and (b) Defendants and their Affiliates
shall not manufacture, use, sell or offer to sell the Teva ANDA Product or any
Authorized Generic (or, for clarity, the API therefor) in the Territory, or
import the Teva ANDA Product or any Authorized Generic (or, for clarity, the API
therefor) into the Territory, prior to the ANDA License Start Date.

 

7.             Plaintiff’s Rights.

 

7.1           Retained Rights.  Except for the ANDA License, the Supply
Agreement Terms, or, if applicable, the Supply Agreement, nothing herein shall
be construed as granting or conveying to Defendants any license, sublicense or
other right to any of Plaintiff’s or any of its Affiliates’ intellectual
property or regulatory exclusivities or approvals held by Plaintiff or its
Affiliates.  For the sake of clarity, this Agreement does not grant to
Defendants or their Affiliates (a) any right to use any of Plaintiff’s or its
Affiliates’ corporate names, logos or trademarks (including the Trademark)
inside or outside the Territory (other than the Cubist corporate name, to the
extent included (i) on the packaging, labeling and other documentation for the
AG Product as supplied pursuant to the Supply Agreement Terms or, if then
applicable, the Supply Agreement, or (ii) on packaging, labeling and other
documentation for the Teva ANDA Product if and as required by Applicable Laws),
nor (b) any rights under any patents, supplementary protection certificates or
other intellectual property outside the Territory.

 

7.2           Third Party Licenses.  Each Defendant hereby acknowledges that
Plaintiff’s retained rights include the right to grant non-exclusive sublicenses
to its Affiliates or

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

11

--------------------------------------------------------------------------------


 

Third Parties under the Cubist Patents to manufacture, have manufactured, use,
sell or offer for sale the Cubist Product or Generic Equivalents in the
Territory, or to import the Cubist Product or Generic Equivalents into the
Territory.

 

7.3           License to Plaintiff.

 

(a)           Effective on and after the Dismissal Effective Date, each
Defendant, on behalf of itself and its Affiliates, hereby grants to Plaintiff
and its Affiliates a non-exclusive, royalty-free license, without the right to
sublicense (except as set forth below in Section 7.3(b)), under the Teva Patents
(i) to use, sell and offer to sell the Cubist Product and AG Product (and, for
clarity, the API therefor) in the Territory, (ii) to manufacture or have
manufactured the Cubist Product and AG Product (and, for clarity, the API
therefor) in the Territory, and (iii) to import and have imported, into the
Territory the Cubist Product and AG Product (and, for clarity, the API
therefor).

 

(b)           The NDA License includes the right to grant sublicenses (i) solely
to manufacture in the Territory and import into the Territory the Cubist Product
and AG Product for Plaintiff and its Affiliates in accordance with all of the
terms and conditions hereof, and (ii) to the extent necessary to permit the
distribution and use of the Cubist Product anywhere in the Territory, to the
wholesalers, distributors and customers of Plaintiff and its Affiliates. 
Plaintiff and its Affiliates shall not otherwise have any right to sublicense,
transfer or assign any of its rights under this license, except to the extent
expressly permitted under Section 14.5.

 

(c)           To the extent any Defendant or any of its Affiliates assigns,
licenses, sublicenses or otherwise transfers (by any means) to any Third Party
any right, title or interest in or to the Teva Patents after the Dismissal
Effective Date, such Defendant or its Affiliate will make such assignment,
license, sublicense or other transfer subject to the NDA License and this
Agreement, as applicable.

 

(d)           As Plaintiff may reasonably request, Defendants will submit
reasonable documentation to the FDA confirming the granting of the NDA License.

 

8.             Term and Termination.

 

8.1           Expiration.  Unless earlier terminated in accordance with the
terms hereof, the term of this Agreement shall extend until, and expire upon,
the end of the last License Term.

 

8.2           Termination.

 

(a)           Breach.  A Party (the “Non-breaching Party”) may terminate this
Agreement in the event of a material breach of any provision of this Agreement
by such other Party that remains uncured for thirty (30) days after the
Non-breaching Party specifies in reasonable detail in writing the nature of the
breach and demands its cure; provided, however, that if a Defendant or any of
its Affiliates (i) uses, sells, offers for sale, markets or promotes the Teva
ANDA Product or the AG Product in the Territory prior to the ANDA License Start
Date (including by making introductory announcements with respect to the Teva
ANDA Product or the AG Product, by making potential customers aware of the
upcoming availability of the Teva

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

12

--------------------------------------------------------------------------------


 

ANDA Product or the AG Product or by issuing to the public or to potential
customers product catalogs or other materials which list the Teva ANDA Product
or the AG Product, unless otherwise required by Applicable Law or permitted in
Section 5.1(a)) or (ii) manufactures or has manufactured the Teva ANDA Product
in the Territory, or imports or has imported the Teva ANDA Product into the
Territory, before such activities are permitted herein or under the Supply
Agreement Terms or, if then applicable, the Supply Agreement, in either case
(that is, in the case of the foregoing clauses “(i)” or “(ii)”), such occurrence
shall constitute an immediate material breach by Defendants of this Agreement
and Plaintiff may elect to terminate the ANDA License or this Agreement
immediately upon notice to Defendants and Defendants shall have no opportunity
to cure.

 

(b)           Challenge.  Plaintiff may terminate the ANDA License upon written
notice to the Defendants if any Defendant or any of its Affiliates challenges or
contests, or assists others, directly or indirectly, to challenge or contest the
validity or enforceability of any of the Cubist Patents in any litigation or
proceeding to the extent relating to the Teva ANDA Product, except as such
Defendant or such Affiliate may be compelled to respond to legal process in
litigation or proceedings initiated by a Third Party without any assistance or
encouragement from any Defendant or any of its Affiliates.  Defendants may
terminate the NDA License upon written notice to Plaintiff if Plaintiff or any
of its Affiliates challenges or contests, or assists others, directly or
indirectly, to challenge or contest, in any litigation or proceeding to the
extent relating to the Cubist Product, the validity or enforceability of any of
the Teva Patents, except as Plaintiff or such Affiliate may be compelled to
respond to legal process in litigation or proceedings initiated by a Third Party
without any assistance or encouragement from Plaintiff or any of its Affiliates.

 

8.3           Accrued Obligations; Survival.  Expiration or termination of this
Agreement shall not relieve the Parties of any obligation accruing prior to such
expiration or termination.  Any expiration or early termination of this
Agreement or the ANDA License shall be without prejudice to the rights of either
Party against the other accrued or accruing under this Agreement prior to such
expiration or termination.  The provisions of Sections 1, 2, 3, 8.3, 9, 10, 11
and 14 of this Agreement shall survive any expiration or termination of this
Agreement.  Upon the termination of the ANDA License as provided in Section 8.2,
the ANDA License shall terminate but the remainder of this Agreement shall
remain in full force and effect.

 

9.             Confidentiality.  For the sake of clarity, neither Party shall
have any obligation to keep the terms of this Agreement confidential; provided,
however, that each Party shall maintain as confidential the Supply Agreement
Terms and shall not use the Supply Agreement Terms except to fulfill its
obligations or exercise its rights under this Agreement or the Supply Agreement,
except (a) subject to the consent of the other Party, such consent not be
unreasonably withheld or delayed, each Party may issue a press release
announcing the entry into an arrangement pursuant to which Defendants may buy
from Plaintiff, and Plaintiff may sell to Defendants, an Authorized Generic with
undisclosed financial terms; provided, that, Teva hereby consents to the
issuance by Cubist of the press release attached hereto as Exhibit C; (b) each
Party may disclose the Supply Agreement Terms to the extent required by
Applicable Law (including with respect to any SEC filing); (c) each Party may
disclose such terms to its Affiliates, and its or its Affiliates’ employees,
contractors, consultants or agents, to the extent necessary for such Party to
fulfill its obligations under the Supply Agreement Terms or the

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

13

--------------------------------------------------------------------------------


 

Supply Agreement, and provided that such recipient is bound to keep such
information confidential and to not use such information for any other purpose;
(d) each Party may disclose such terms to any actual or potential director,
acquirer, investor or financing source, provided that such recipient is bound to
keep such information confidential and to not use such information for any other
purpose; (e) Cubist may disclose such terms to any Person to whom Cubist
directly or indirectly owes reporting obligations with respect to such
information, including its licensors or assignees of any of the Cubist Patents
and those Persons holding an interest in the royalty stream with respect to the
AG Product, to the extent required for Cubist to comply with its obligations to
such Persons; (f) each Party may subsequently further publicize any information
(i) properly disclosed by a Party pursuant to clauses (a) or (b), or
(ii) publicly disclosed by the other Party; and (g) each Party may answer
questions about the Supply Agreement Terms or Supply Agreement from analysts,
stockholders and the like by describing the Supply Agreement Terms or Supply
Agreement generally and without revealing any financial terms therein (other
than those (i) properly disclosed by a Party pursuant to clauses (a) or (b), or
(ii) publicly disclosed by the other Party).

 

10.           Representations and Warranties.

 

10.1         Mutual Representations and Warranties.  Each Party hereby
represents and warrants to the other Party that:  (a) such Party has approved
the execution of this Agreement; (b) such Party has the full right and power to
enter into this Agreement and to grant the licenses and other rights granted by
it hereunder, and there are no other Persons (other than as set forth in
Section 2) whose consent to or joinder in this Agreement is necessary to make
fully effective those provisions of this Agreement that obligate, burden or bind
either of the Parties; (c) the individual executing this Agreement on behalf of
such Party is authorized to execute this Agreement; (d) when so executed by such
Party, this Agreement shall constitute a valid and binding obligation of such
Party, enforceable in accordance with its terms, subject to the general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally; (e) the execution
and delivery by such Party of this Agreement and the performance of its
obligations hereunder do not conflict with any agreement, instrument or
understanding, oral or written, to which such Party is bound; and (f) the
releases, discharges, admissions and covenants set forth in this Agreement,
including the grant of licenses and other rights, are the sole consideration
being exchanged by or on behalf of the Parties in connection with this Agreement
and no other form of compensation or other accommodation has been made between
the Parties.

 

10.2         Teva ANDA Product Representations and Warranties.  Each Defendant
represents and warrants to Plaintiff that the Teva ANDA Product used, sold,
offered for sale or imported by Defendants will be manufactured, stored,
shipped, handled and marketed by it and its designees in accordance with GMP and
all Applicable Laws.

 

10.3         Cubist Representations and Warranties.  Plaintiff represents and
warrants to the Defendants that the Cubist Product used, sold, offered for sale
or imported by Plaintiff will be manufactured, stored, shipped, handled and
marketed by it and its designees in accordance with GMP and all Applicable
Laws.  Plaintiff further represents and warrants to the Defendants that
Plaintiff is the sole assignee and owner of all right, title and interest in and
to the Patents-In-Suit.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

14

--------------------------------------------------------------------------------


 

10.4         Disclaimer of Warranties.  Except for those warranties set forth in
Sections 3.3, 10.1, 10.2 or 10.3 or the Supply Agreement Terms, neither Party
makes any warranty, written, oral, express or implied, with respect to this
Agreement.  ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT HEREBY ARE DISCLAIMED BY BOTH PARTIES.

 

11.           Indemnities.

 

11.1         Indemnity by Defendants.  Defendants will indemnify and hold
harmless Plaintiff, its Affiliates and its or its Affiliates’ officers,
directors, employees and agents from and against any loss, damage, liability or
expense in connection with any and all actions, suits, claims, demands or
prosecutions that may be brought or instituted against Plaintiff or such other
indemnitees by Third Parties (including governmental authorities) to the extent
based on or relating to (a) any breach by a Defendant of this Agreement; or
(b) manufacturing, selling or offering to sell of the Teva ANDA Product,
including any claim for personal injury, property damage, compensatory damages
or punitive damages.  Notwithstanding the foregoing, Defendants shall have no
obligation under this Agreement to provide any indemnification for any loss,
damage, liability or expense in connection with any actions, suits, claims,
demands or prosecutions that may be brought or instituted against Plaintiff or
such other indemnitees by Third Parties (including governmental authorities) to
the extent based on or relating to any breach of the duty to warn.

 

11.2         Indemnity by Plaintiff.  Plaintiff will indemnify and hold harmless
Defendants, their Affiliates and their or their Affiliates’ officers, directors,
employees and agents from and against any loss, damage, liability or expense in
connection with any and all actions, suits, claims, demands, or prosecutions
that may be brought or instituted against Defendants or such other indemnitees
by Third Parties (including governmental authorities) to the extent based on or
relating to (a) any breach by Plaintiff of this Agreement; or (b) manufacturing,
selling or offering to sell by Plaintiff of the Cubist Product, including any
claim for personal injury, property damage, compensatory damages or punitive
damages.  Notwithstanding the foregoing, Plaintiff shall have no obligation
under this Agreement to provide any indemnification for any loss, damage,
liability or expense in connection with any actions, suits, claims, demands or
prosecutions that may be brought or instituted against any Defendant or any such
other indemnitees by Third Parties (including governmental authorities) to the
extent based on or relating to any breach of the duty to warn.

 

11.3         Control of Litigation.  A Person seeking indemnification under this
Agreement shall provide prompt written notice to the indemnifying Party (and, in
any event, within five (5) business days) of the assertion of any claim against
such Party as to which indemnity is to be requested hereunder; provided,
however, that any delay or failure to provide such notice shall not relieve the
indemnifying Party of its indemnity obligations unless, and solely to the extent
that, such delay or failure to notify materially prejudices the indemnifying
Party’s ability to defend such claims.  The indemnifying Party shall have sole
control over, and shall assume all expenses with respect to, the defense,
settlement, adjustment or compromise of any claim as to which this Section 11
requires it to indemnify the other, provided that:  (a) the indemnified Person
may, if it so desires, employ counsel at its own expense to participate and

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

15

--------------------------------------------------------------------------------


 

assist in the handling of such claim; and (b) the indemnifying Party shall
obtain the prior written approval of the indemnified Person, which shall not be
unreasonably withheld, before entering into any settlement, adjustment or
compromise of such claim or ceasing to defend against such claim if doing so
would:  (i) impose an injunction and/or any financial obligations upon the
indemnified Person; or (ii) result in an admission of wrongdoing by the
indemnified Person.

 

12.           Limitation of Liability.  EXCEPT WITH RESPECT TO THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THIS AGREEMENT, OR
AS A RESULT OF A BREACH OF SECTION 9, UNDER NO CIRCUMSTANCES WILL EITHER PARTY
BE LIABLE TO THE OTHER PARTY FOR LOSS OF USE OR PROFITS OR OTHER COLLATERAL,
SPECIAL, CONSEQUENTIAL, INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES IN CONNECTION
WITH THIS AGREEMENT; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, EACH PARTY
SHALL BE ENTITLED TO CLAIM AND SEEK LOSS OF USE OR PROFITS OR OTHER COLLATERAL,
SPECIAL, CONSEQUENTIAL, INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES AS A RESULT OF
OTHER PARTY’S GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT IN CONNECTION WITH THIS
AGREEMENT.

 

13.           Supply Agreement Terms.  Solely pursuant to this Agreement
(including Section 5.7), and solely according to the terms set forth in the
Supply Agreement Terms attached hereto as Exhibit B (the “Supply Agreement
Terms”) or, if then applicable, the Supply Agreement, Plaintiff shall supply,
and Defendants and their Affiliates shall purchase, the AG Product (as defined
in Exhibit B) solely for resale in the Territory.

 

14.           General Provisions.

 

14.1         Notice.  Any notice required or permitted to be given or sent under
this Agreement shall be hand delivered or delivered by overnight delivery with a
reputable overnight delivery service, to the receiving Party at the addresses
indicated below.

 

If to Plaintiff, to:

Cubist Pharmaceuticals, Inc.

 

65 Hayden Avenue

 

Lexington, MA, 02421 USA

 

Attention: General Counsel

 

 

With a copy to:

WilmerHale LLP

 

60 State Street

 

Boston, Massachusetts 02109

 

Attention: Lisa Pirozzolo, Esq.

 

 

If to Defendants, to:

Teva Pharmaceuticals USA, Inc.

 

1090 Horsham Road

 

North Wales, PA 19454

 

Attention: General Counsel

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

16

--------------------------------------------------------------------------------


 

With a copy to:

Goodwin Procter LLP

 

Exchange Place

 

53 State Street

 

Boston, MA 02109

 

Attention: Francis Lynch, Esq.

 

Any such notice shall be deemed to have been received on the date actually
received.  A Party may change its address by giving the other Party written
notice, delivered in accordance with this Section 14.1.

 

14.2         Entire Agreement.  The Parties acknowledge that this Agreement
(which includes and incorporates the attached Exhibits A and B), and if and when
effective, the Supply Agreement, set forth the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof.  No modification of any of the terms of this
Agreement, or any amendments thereto, will be deemed to be valid unless in
writing and signed by an authorized agent or representative of both Parties. 
This Agreement will be binding on each of Defendants and Plaintiff and their
respective successors and permitted assigns.

 

14.3         Governing Law.  This Agreement shall be governed, interpreted and
construed in accordance with the laws of the State of Delaware, without giving
effect to choice of law principles.  The Parties expressly exclude application
of the United Nations Convention for the International Sale of Goods.

 

14.4         Dispute Resolution.  The Parties irrevocably agree that the
District Court shall have exclusive jurisdiction over any disputes arising out
of or in connection with this Agreement and that, accordingly, any proceedings
arising out of or in connection with this Agreement shall be brought in the
District Court.  Notwithstanding the foregoing, if there is any dispute for
which the District Court does not have subject matter jurisdiction, the state
courts in Delaware shall have jurisdiction and, if such courts do not have
jurisdiction, the Parties agree that any other court having jurisdiction may
resolve such matter.  In connection with any dispute arising out of or in
connection with this Agreement, each Party hereby expressly consents and submits
to the personal jurisdiction of the federal and state courts in the State of
Delaware.

 

14.5         Assignment.  No Party will assign this Agreement or any part hereof
or any interest herein (whether by operation of law or otherwise); provided,
however, that any Party may assign this Agreement without such consent (a) to
any Affiliate of such assigning Party (for as long as such assignee remains an
Affiliate of such Party); or (b) to any successor entity in the case of a
merger, consolidation, change in control or sale of all or substantially all of
the assets related to this Agreement.  No assignment will be valid unless the
permitted assignee(s) assumes all obligations of its assignor under this
Agreement.  No assignment will relieve any assigning Party of responsibility for
the performance of its obligations hereunder.  Any purported assignment in
violation of this Section 14.5 will be void.  For the sake of clarity, the
foregoing shall not prevent either Party from (i) granting sublicenses to any
Person in accordance herewith without the written approval of the other Party or
(ii) using subcontractors in accordance herewith without the written approval of
the other Party.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

17

--------------------------------------------------------------------------------


 

14.6         Severability.  Except as otherwise expressly provided herein, if
any provision of this Agreement or the application thereof will, to any extent,
be held to be invalid or unenforceable, then (a) the remainder of this
Agreement, or the application of such provision to circumstances other than
those as to which it is held invalid or unenforceable, will not be affected
thereby and each provision of this Agreement will be valid and be enforced to
the fullest extent permitted by Applicable Law, and (b) the Parties covenant and
agree to renegotiate any such provision in good faith in order to provide a
reasonably acceptable alternative to the provision of this Agreement or the
application thereof that is invalid or unenforceable, it being the intent of the
Parties that the basic purposes of this Agreement are to be effectuated.

 

14.7         Third Party Beneficiaries.  None of the provisions of this
Agreement, except for Sections 3 and 11 of this Agreement, shall be for the
benefit of or enforceable by any Affiliate of a Party or any Third Party that
shall be considered a third party beneficiary under this Agreement.

 

14.8         Independent Contractors.  Nothing contained herein shall be deemed
to create any relationship, whether in the nature of agency, joint venture,
partnership or otherwise, between Defendants and Plaintiff.  Neither Party shall
be authorized to bind or obligate the other Party in any manner.

 

14.9         Waiver.  None of the provisions of this Agreement will be
considered waived by any Party unless such waiver is agreed to, in writing, by
authorized agents of such Party.  The failure of a Party to insist upon strict
conformance to any of the terms and conditions hereof, or failure or delay to
exercise any rights provided herein or by law will not be deemed a waiver of any
rights of any Party.

 

14.10       Counterparts.  This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signatures
provided by facsimile transmission or in Adobe™ Portable Document Format (PDF)
sent by electronic mail shall be deemed to be original signatures.

 

14.11       Costs.  The Parties agree that each Party shall bear its own costs,
expenses and taxes, including attorneys’ fees, incurred by it in connection with
the District Court Case and in connection with the preparation, negotiation,
execution and performance of this Agreement.

 

14.12       Bankruptcy.  All licenses and other rights granted pursuant to this
Agreement are, and will otherwise be deemed to be, for purposes of
Section 365(n) of 11 U.S.C. § 101 et seq., licenses of rights to “intellectual
property” as defined under Section 101(35A) thereof.

 

14.13       Construction.  This Agreement has been jointly negotiated and
drafted by the Parties through their respective counsel and no provision shall
be construed or interpreted for or against any of the Parties on the basis that
such provision, or any other provision, or the Agreement as a whole, was
purportedly drafted by a particular Party.  The word “including” or any
variation thereof means “including without limitation” or any variation thereof
and shall not be construed to limit any general statement which it follows to
the specific or similar items or

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

18

--------------------------------------------------------------------------------


 

matters immediately following it.  The Section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

[Remainder of this page intentionally blank]

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the Parties.

 

PLAINTIFF:

 

DEFENDANTS:

 

 

 

Cubist Pharmaceuticals, Inc.

 

Teva Parenteral Medicines, Inc.

 

 

 

By:

/s/ Michael W. Bonney

 

By:

/s/ David M. Stark

 

 

 

Name:

Michael W. Bonney

 

Name:

David M. Stark

 

 

 

Title:

President & CEO

 

Title:

Vice President & General Counsel

 

 

 

Date:

4/4/11

 

Date:

April 4, 2011

 

 

 

 

 

 

 

 

By:

/s/ Staci Julie

 

 

 

 

 

Name:

Staci Julie

 

 

 

 

 

Title:

Deputy General Counsel

 

 

 

IP Litigation, Teva Americas

 

 

 

 

 

Date:

April 4, 2011

 

 

 

 

 

 

 

 

Teva Pharmaceutical Industries Ltd.

 

 

 

 

 

By:

/s/ William S. Marth

 

 

 

 

 

Name:

William S. Marth

 

 

 

 

 

Title:

President & CEO, Teva North America

 

 

 

 

 

Date:

April 4, 2011

 

 

 

 

 

 

 

 

By:

/s/ Oded Yaari

 

 

 

 

 

Name:

Oded Yaari

 

 

 

 

 

Title:

Director, Legal Affairs

 

 

 

 

 

Date:

April 4, 2011

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

--------------------------------------------------------------------------------


 

 

 

Teva Pharmaceuticals USA, Inc.

 

 

 

 

 

By:

/s/ David M. Stark

 

 

 

 

 

Name:

David M. Stark

 

 

 

 

 

Title:

Vice President & General Counsel

 

 

 

 

 

Date:

April 4, 2011

 

 

 

 

 

 

 

 

By:

/s/ Staci Julie

 

 

 

 

 

Name:

Staci Julie

 

 

 

 

 

Title:

Deputy General Counsel

 

 

 

IP Litigation, Teva Americas

 

 

 

 

 

Date:

April 4, 2011

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

--------------------------------------------------------------------------------


 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

CUBIST PHARMACEUTICALS, INC.,

)

Civil Action No. 09-189-GMS

 

)

Plaintiff,

)

 

)

v.

)

 

)

TEVA PARENTERAL MEDICINES, INC.,

)

TEVA PHARMACEUTICALS USA, INC., and

)

TEVA PHARMACEUTICAL INDUSTRIES LTD.,

)

 

)

 

 

Defendants.

 

 

 

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

 

The Court, upon the consent and request of Plaintiff Cubist
Pharmaceuticals, Inc. (“Cubist”) and Defendants Teva Parenteral Medicines, Inc.,
Teva Pharmaceuticals USA, Inc. and Teva Pharmaceutical Industries Ltd.
(collectively, “Teva”), hereby acknowledges the following Stipulation and issues
the following Order.

 

STIPULATION

 

1.     Cubist has charged Teva with infringement of U.S. Patent Nos. 6,468,967
(the “’967 patent”), 6,852,689 (the “’689 patent”) and RE 39,071 (the “’071
patent”) in connection with Teva’s submission to the U.S. Food and Drug
Administration (“FDA”) of Abbreviated New Drug Application (“ANDA”) No. 91-039
seeking approval to engage in the commercial manufacture, use, and/or sale of
daptomycin for injection (“Teva’s ANDA Products”).

 

2.     The parties agree that the claims, counterclaims, and defenses in this
action should be dismissed without prejudice.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

--------------------------------------------------------------------------------


 

ORDER

 

Accordingly, pursuant to the above Stipulation, and upon the consent and request
of the Parties, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 

a)     The parties’ claims, counterclaims, and defenses in this action with
respect to the ‘967, ‘689 and ‘071 patents are hereby dismissed without
prejudice;

 

c)     This Stipulation And Order shall finally resolve the Action between the
parties, and the parties each expressly waive any right to appeal or otherwise
move for relief from this Stipulation And Order;

 

d)    This Court retains jurisdiction over the parties for purposes of enforcing
this Stipulation and Order;

 

e)     Each party shall bear its own fees and costs in connection with the
Action, including attorney fees;

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

2

--------------------------------------------------------------------------------


 

 

Jack B. Blumenfeld (#1014)

Maryellen Noreika (#3208)

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

1201 North Market Street

P.O. Box 1347

Wilmington, DE  19899

(302) 658-9200

jblumenfeld@mnat.com

mnoreika@mnat.com

 

Attorneys for Plaintiff Cubist Pharmaceuticals, Inc.

Richard L. Horwitz (#2246)

David E. Moore (#3983)

POTTER ANDERSON & CORROON LLP

Hercules Plaza, 6th Floor

1313 North Market Street

Wilmington, DE 19801

(302) 984-6027

rhorwitz@potteranderson.com

dmoore@potteranderson.com

 

Attorneys for Defendants Teva Parenteral Medicines, Inc., Teva Pharmaceuticals
USA, Inc. and Teva Pharmaceutical Industries Ltd.

 

 

 

 

Dated:     , 2011

 

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

3

--------------------------------------------------------------------------------


 

SO ORDERED:

 

This            day of                   , 2011.

 

 

 

 

HON. GREGORY M. SLEET

CHIEF UNITED STATES DISTRICT JUDGE

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

4

--------------------------------------------------------------------------------


 

Exhibit B

 

Supply Agreement Terms

 

 

This Exhibit B describes the basic scope and principles to be included in a
further mutually agreed, supply agreement for the supply to Teva by Cubist of
commercial quantities of Authorized Generic (the “Supply Agreement”).  It does
not contain all provisions desired in the Supply Agreement and Teva and Cubist
will negotiate in good faith to finalize the Supply Agreement within ninety (90)
days after the Dismissal Effective Date.  If the Parties are unable to execute a
Supply Agreement, then this Exhibit B will govern the supply of Authorized
Generic to Teva by Cubist.  In the event of any conflict between the provisions
of the Supply Agreement and the provisions of the Settlement and License
Agreement, the provisions of the Settlement and License Agreement will
control.(1)

 

Parties

 

Teva Pharmaceuticals USA, Inc. (“Teva”); and

 

Cubist Pharmaceuticals, Inc. (“Cubist”)

 

AG Product

 

Authorized Generic, which will be shipped to Teva in vials, packaged and labeled
for resale by Teva, using labeling artwork provided by Teva, under a Teva NDC
number.

 

Undertaking

 

In accordance with the terms of the Settlement and License Agreement by and
among Defendants and Plaintiff, and subject to the terms hereof, Cubist will use
commercially reasonable efforts to supply all of Teva’s and its Affiliates’
requirements of AG Product during the Supply Term for sale in the Territory.

 

Teva and its Affiliates shall exclusively purchase from Cubist all its and their
requirements of daptomycin for injection products for use, offering for sale or
sale in the Territory during the Supply Term, subject to the provisions set
forth herein, provided that [ ]* Teva ANDA Product (an “ANDA Product Source”).

 

Teva and its Affiliates shall provide to Cubist all information and all
reasonable assistance reasonably requested by Cubist in order for Cubist to
comply with its obligations as the manufacturer or supplier of the AG Product.

 

Cubist shall have no obligation to supply the AG Product to Teva prior to the
Supply Start Date, except as provided in Section 5.3(b) of the Settlement and
License Agreement and the At Risk Alternate Provisions below.

 

Teva and its Affiliates shall solely resell the AG Product in the Territory and
shall not promote, sell or offer for sale the AG Product outside the Territory.

 

Cubist may use Affiliates and Third Parties to manufacture, fill, finish, label,
package, test, store, handle, transport, ship, distribute and otherwise supply
the AG Product to Teva and its Affiliates.

 

--------------------------------------------------------------------------------

(1)  Terms used in this Exhibit B Supply Agreement Terms will have the same
meaning as specified in the Settlement and License Agreement unless otherwise
expressly defined herein, in which case the definition provided in these Supply
Agreement Terms will control.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

1

--------------------------------------------------------------------------------


 

Supply Term

 

The Supply Term of the Supply Agreement Terms will begin on the Dismissal
Effective Date and will continue during the License Term of the ANDA License.
The Supply Term may be earlier terminated as provided in the Termination
provision below. In no event shall the Supply Term extend past the end of the
License Term of the ANDA License, unless mutually agreed by the Parties.

 

“Supply Start Date” means (a) if the ANDA License Trigger Date occurs on the
Certain ANDA License Trigger Date, [ ]* days before the Certain ANDA License
Trigger Date (the “Certain Supply Start Date”), and (b) if the ANDA License
Trigger Date occurs other than on the Certain ANDA License Trigger Date, the
ANDA License Trigger Date.

 

Pricing Discretion

 

 

Teva and its Affiliates will have sole discretion in setting the price for the
resale of AG Product in the Territory.

Supply Price

 

·                  Teva will pay Cubist in U.S. dollars a supply price (“Supply
Price”) for AG Product supplied by Cubist to Teva hereunder on a unit basis. The
Supply Price for each unit of AG Product shall consist of (a) the COGS-Based
Price, and (b) the Additional Payment. In the event that [ ]*. For avoidance of
doubt, (i) any [ ]*. For clarity, in no event will [ ]*, and in no event would [
]*. In no event shall Cubist be required to pay or reimburse Teva the COGS-Based
Price (except to the extent provided in the Non-Conforming Product section),
even if the Teva Retained Profit is less than the COGS-Based Price, nor shall
Cubist be required to pay or reimburse Teva if the Net Profit is less than $0.

 

·      The “COGS-Based Price” for each unit of AG Product supplied by Cubist to
Teva hereunder shall be [ ]* of the Manufacturing Cost. The COGS-Based Price
will be [ ]*.

 

·      “Additional Payment” will mean, with respect to each month, [ ]* of the
Net Profit.

 

·      “Teva Retained Profit” will mean, with respect to each month, [ ]* of the
Net Profit.

 

·      “Net Profit” will mean, with respect to each month, the Net Sales with
respect to such month, less [ ]* the COGS-Based Price for those units of AG
Product resold by Teva or its Affiliates in such month [ ]*. To the extent such
[ ]*.

 

“Net Sales” shall mean the gross amount invoiced by Teva and its Affiliates from
the sale of the AG Product to independent Third Parties in the Territory, less
the following deductions relating to such sales, all determined in accordance
with [ ]*, and subject to audit by well-recognized independent auditors:

 

[ ]*.

The Parties acknowledge that any expenses or costs deducted as part of Net Sales
under this Agreement may be [ ]*.

 

Within [ ]* days after end of each calendar [ ]* during the Supply Term, Teva
shall perform a “true up” reconciliation (and shall provide Cubist with a
written report of such reconciliation) of the deductions outlined in [ ]* above.
The reconciliation shall be based on actual cash paid or credits issued plus an
estimate for any remaining liabilities incurred related to the AG Product, as
applicable, but not yet paid.

 

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

2

--------------------------------------------------------------------------------


 

 

 

If the foregoing reconciliation report indicates that there was an underpayment
of Net Profit to Cubist, Teva shall pay to Cubist an amount equal to such
underpayment from the amounts that would have been Teva Retained Profits from
the calendar [ ]* following such reconciliation, and from the succeeding
calendar [ ]* thereafter if and as necessary, until such underpayment has been
paid in full; provided that in no event will such payment require Teva to reduce
the Teva Retained Profit to an amount less than zero. If there remains an
underpayment of Net Profit to Cubist after the final reconciliation performed [
]* days after the last calendar [ ]* during the [ ]*, then Teva shall pay Cubist
an amount equal to such underpayment in cash within [ ]* days following such
final reconciliation.

 

If the foregoing reconciliation report indicates that there was an overpayment
of Net Profit to Cubist, Teva shall deduct from the payment to Cubist of Net
Profits from the calendar [ ]* following such reconciliation, and from the
succeeding calendar [ ]* thereafter if and as necessary, an amount equal to such
overpayment amount; provided that in no event will such deduction reduce the
Additional Payment to an amount less than zero. If there remains an overpayment
of Net Profit to Cubist after the final reconciliation performed [ ]* days after
the last calendar [ ]* during the [ ]*, then Cubist shall pay Teva an amount
equal to such underpayment in cash within [ ]* days following such final
reconciliation.

 

Within [ ]* months of the [ ]*, Teva shall perform a “true-up” reconciliation
(and shall provide Cubist with a written report of such reconciliation) of the
actual customer returns (including as a result of recalls) described in clause
(c) above against the reasonable estimates deducted therefore during the [ ]*.
The reconciliation shall be based on actual cash paid or credits issued for
returns, through the [ ]* month period following [ ]*. If the foregoing
reconciliation report shows either an underpayment or an overpayment between the
Parties, the Party owing payment to the other Party shall pay the amount of the
difference to the other Party within [ ]* days after the date of delivery of
such report (the “[ ]*”).

 

If Teva or its Affiliates sell or transfer the AG Product other than to an
independent Third Party in a bona fide arm’s length transaction, Net Sales shall
be determined based upon the resale or other retransfer to an independent Third
Party in an arm’s length transaction by the entity to whom AG Product was sold
or transferred by Teva or its Affiliate. If there is no such resale or
retransfer, Net Sales shall be determined based on [ ]*.

 

·      For purposes of this Exhibit B, the “Manufacturing Cost” will mean, on an
AG Product-by-AG Product and SKU-by-SKU basis, the [ ]*, consisting of [ ]*;
provided, however, that [ ]*, with all such costs determined and allocated in
accordance with United States’ generally accepted accounting principles. For the
sake of clarity, Manufacturing Costs shall include relevant amounts for [ ]*.

 

·      Cubist will provide then-current Manufacturing Cost, for guidance
purposes only, within [ ]* days after Cubist’s receipt of a written request from
Teva at any time following Cubist’s receipt of the first Forecast from Teva, but
not more often than [ ]* per calendar year.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

3

--------------------------------------------------------------------------------


 

At Risk Alternate Provisions

 

The following provisions shall apply, instead of any otherwise conflicting terms
in these Supply Agreement Terms, only with respect to an At Risk Period (or the
preparation therefor) and the AG Product sold by Cubist to Teva or its
Affiliates for resale by Teva or its Affiliates during an At Risk Period, or
resold by Teva or its Affiliates during the At Risk Period:

 

If Teva desires to sell and offer to sell AG Product during any At Risk Period,
Teva shall notify Cubist thereof in writing no more than [ ]* before the At Risk
Launch Start Date and the Parties will use reasonable efforts to start the
Design, forecasting, ordering and delivery procedures to provide Teva with
reasonable quantities of AG Product on the At Risk Launch Start Date. If Cubist
is unable to fill such orders on or prior to the At Risk Launch Start Date,
Cubist will fill such orders as soon as reasonably possible thereafter.

 

Teva will pay Cubist in U.S. dollars an alternate supply price (“Alternate
Supply Price”) for AG Product supplied by Cubist to Teva or its Affiliates for
resale during an At Risk Period, or resold by Teva or its Affiliates during the
At Risk Period, on a unit basis. The Alternate Supply Price for each unit of AG
Product shall consist of (a) the COGS-Based Price, and (b) the Alternate
Additional Payment. In no event shall Cubist be required to pay or reimburse
Teva the COGS-Based Price (except to the extent provided in the Non-Conforming
Product section), even if the Teva Alternate Retained Profit is less than the
COGS-Based Price, nor shall Cubist be required to pay or reimburse Teva if the
Net Profit is less than $0. The “Alternate Additional Payment” means, with
respect to each month (or portion thereof) during the At Risk Period, [ ]* of
the Net Profit and the “Teva Alternate Retained Profit” means, with respect to
each month (or portion thereof) during the At Risk Period, [ ]* of the Net
Profit.

 

The “Payment Terms”, “Financial Audits of Cubist”, “Audits of Teva” and other
relevant sections of these Supply Agreement Terms shall apply with respect to
any supply of AG Product to Teva for such At Risk Period and the resale by Teva
or its Affiliates of AG Product during the corresponding At Risk Period, mutatis
mutandis.

 

[ ]*.

 

Payment Terms

 

·

For all AG Product orders, payment of the COGS-Based Price is due within [ ]*
days from the date of Teva’s receipt of an invoice issued by Cubist.

 

 

 

 

 

 

·

Within [ ]* days after the end of each calendar quarter, Teva will pay Cubist
the Additional Payment along with a detailed report of the calculation of the
Additional Payment.

 

 

 

 

 

 

·

All amounts payable by Teva to Cubist under the Supply Agreement Terms will be
paid in U.S. Dollars by wire transfer in immediately available funds to an
account designated by Cubist.

 

 

 

 

 

 

·

The Supply Price is exclusive of, and Teva shall bear, all taxes and levies with
respect to the sale of AG Product to Teva hereunder, other than taxes on
Cubist’s net income.

 

 

 

 

Forecasts/

Ordering

 

At least [ ]* months prior to the Certain Supply Start Date or, with respect to
any other Supply Start Date that is reasonably anticipated, up to [ ]* months in
advance of such reasonably anticipated Supply Start Date, Teva will deliver to
Cubist a

 

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

4

--------------------------------------------------------------------------------


 

 

 

written forecast of the quantities of AG Product, by SKU, which Teva reasonably
anticipates it will require for commercial launch through the [ ]* month period
following the Supply Start Date, and thereafter, at least []* days before the
start of each calendar month, Teva will deliver to Cubist a written forecast
(the first written forecast and such subsequent forecasts are each a “Forecast”)
of the quantities of AG Product, by SKU, which Teva reasonably anticipates it
will require during subsequent []* month periods (each, a “Forecast Period”). 
The foregoing notwithstanding, Teva will have no obligation to provide, and
Cubist will have no obligation to accept or deliver, Forecasts or orders beyond
the Supply Term.

 

For each Forecast Period, the first [ ]* months of the Forecast Period will be
known as the “Purchase Order Period” and will be binding on Teva.  The order
amounts specified in each Forecast for the newly-binding month of the Purchase
Order Period will be included in a written binding purchase order that will
accompany each such Forecast.  Notwithstanding the foregoing, in no event shall
Cubist be required to deliver AG Product earlier than the relevant delivery date
specified in the relevant purchase order in accordance with the immediately
following paragraph.  Other than the Purchase Order Period, for which the
amounts set forth in the Forecast shall be binding, the amounts set forth in the
Forecasts for the remainder of the relevant [ ]* period will only constitute a
non-binding estimate of the AG Product requirements of Teva and its Affiliates;
provided, however, that the total quantity included in a Forecast for (a) the [
]* month in such Forecast shall not vary by more than [ ]* of the quantity
indicated for that month in the most recently submitted prior Forecast, (b) each
of the [ ]* through [ ]* months in such Forecast shall not vary by more than [
]* of the quantity indicated for each of those same months in the most recently
submitted prior Forecast, and (c) each of the [ ]* through [ ]* months in such
Forecast shall not vary by more than [ ]* of the quantity indicated for each of
those same months in the most recently submitted prior Forecast.

  For the sake of clarity, and by way of example, if, on December [ ]* (at least
[ ]* days before the start of January), a Forecast with the following quantities
is submitted:

 

 

 

 

 

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

12

 

 

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Forecast delivered on 12/[ ]*

 

[ ]*

 

[ ]*

 

[ ]*

 

[ ]*

 

[ ]*

 

[ ]*

 

[ ]*

 

[ ]*

 

[ ]*

 

[ ]*

 

[ ]*

 

[ ]*

 

 

 

 

 

Then, with respect to the forecast delivered in the next month (by January [ ]*,
which is at least [ ]* days before the start of February), the forecast could be
as follows:

 

 

 

 

 

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

12

 

 

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Jan

 

Forecast delivered on 1/[ ]*

 

[ ]*(1)

 

[ ]*(1)

 

[ ](2)

 

[ ](3)

 

[ ](4)

 

[ ](3)

 

[ ](5)

 

[ ](6)

 

[ ](5)

 

X(7)

 

X(7)

 

X(7)

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

5

--------------------------------------------------------------------------------


 

 

 

(1) = binding in this Forecast, and was binding in immediately preceding
Forecast

(2) = binding in this Forecast, but was not binding in immediately preceding
Forecast; could be +/- [ ]* from what it was in the immediately preceding
Forecast (i.e., +/- [ ]* from [ ]*)

(3) =  non-binding in this Forecast; could be +/- [ ]* from what it was in the
immediately preceding Forecast (i.e., +/- [ ]* from [ ]*)

(4) =  non-binding in this Forecast; could be +/- [ ]* from what it was in the
immediately preceding Forecast (i.e., +/- [ ]* from [ ]*)

(5) = non-binding in this Forecast; be +/- [ ]* from what it was in the
immediately preceding Forecast (i.e., +/- [ ]* from [ ]*)

(6) = non-binding in this Forecast; be +/- [ ]* from what it was in the
immediately preceding Forecast (i.e., +/- [ ]* from [ ]*)

(7)  = non-binding in this Forecast and not bounded by prior Forecasts

 

As an exception to the foregoing rules regarding the forecasting process, Teva
shall be bound to purchase the amounts indicated in the first [ ]* months (i) of
the first Forecast for any At Risk Period and (ii) for the first Forecast for
Delivery starting on or shortly before the Supply Start Date (unless the At Risk
Period ends on the ANDA License Start Date).  Notwithstanding such exception,
the foregoing rules shall otherwise apply to each Forecast supplied after the
first of each such Forecast during the At Risk Period or for Delivery starting
on or shortly before the Supply Start Date; for example, with respect to the
forecast variability for each month after the first [ ]* months of the first
such Forecast.

 

Each purchase order shall be substantially in the form mutually agreed upon by
Teva and Cubist and shall specify the delivery date for the AG Product ordered,
which shall not require Delivery earlier than []* months after Cubist’s receipt
of such purchase order.

 

If the Supply Start Date is reasonably anticipated to begin earlier than the
Certain Supply Start Date, the Parties will use reasonable efforts to start the
Design, forecasting, ordering and delivery procedures to provide Teva with
reasonable quantities of AG Product on, or a reasonable period of time before,
such earlier Supply Start Date.  If Cubist is unable to fill such orders on or
prior to the Supply Start Date, Cubist will fill such orders as soon as
reasonably possible thereafter.

 

The terms and conditions of these Supply Agreement Terms will control over any
inconsistent terms or conditions included in any purchase order, sales
acknowledgment, invoice or other purchase or sale document.

 

 

 

Delivery

 

Cubist will make deliveries of vials of AG Product for pickup at the loading
dock at a Cubist designated location in the Territory EXW (Incoterms 2000) (a
“Delivery”). Cubist will invoice Teva for the COGS-Based Price at the time of
each Delivery of AG Product. For the sake of clarity, Teva shall manage and pay
for shipping from the loading dock.

 

Cubist shall use commercially reasonable efforts to make such Delivery within
[]* days of the delivery date specified in the relevant purchase order
consistent with the provisions in the “Forecasts/Ordering” section above. Title
to the relevant units of AG Product shall pass to Teva upon Delivery. Risk of
loss in AG Product shall pass

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

6

--------------------------------------------------------------------------------


 

 

 

to Teva, and Teva shall be responsible for freight, delivery and insurance
charges, in accordance with the delivery terms set forth above. Should Cubist
not have carried out Delivery of a certain quantity of AG Product within [ ]*
days after the delivery date specified in the relevant purchase order, then,
except as set forth in the Non-Conforming Product provisions below, Teva shall
not be obligated to accept and receive such quantity of AG Product and, should
Teva elect not to receive such Delivery, Cubist shall be deemed to have failed
to supply such quantity for purposes of the Continuing Supply Failure
definition; provided, however, that, if Cubist is able to Deliver some or all of
such quantity of AG Product within [ ]* days after the delivery date specified
in the relevant purchase order, then (a) Teva may accept and receive such
portion of the AG Product, in which case Cubist shall not be deemed to have
failed to supply such portion for purposes of the Continuing Supply Failure
definition, or (b) if Teva does not accept and receive such portion, then such
portion shall be excluded from the calculation of the Continuing Supply Failure
(i.e., it will be excluded from both the numerator and denominator when
calculating whether a Continuing Supply Failure occurred).

 

The Parties agree that Cubist will make Deliveries [ ]*; provided that a [ ]* AG
Product shall [ ]* vials. Cubist will make reasonable efforts to select lots in
a way that the delivered quantities are [ ]* to the ordered quantities. An order
is considered fulfilled if the quantity delivered for a calendar quarter is at
least [ ]* and no more than [ ]* of the exact ordered quantity. Any numbers of
vials delivered in any calendar quarter in addition to the ordered quantity will
be subtracted from the order amount for the following calendar quarter, and any
number of vials not delivered in any calendar quarter will be added to the order
amount of the next calendar quarter.

 

Cubist will use commercially reasonable efforts to supply all AG Products to
Teva with at least [ ]* months of remaining shelf life.

 

Package and Label Design

 

To the extent consistent with the Specifications, Teva will have the right to
specify, in accordance with the terms hereof, the design for the label, inserts
and packaging, including all trademarks, trade names and packaging graphics to
be used in connection with the AG Product (the “Design”); provided, however,
that Teva shall not use any trademarks that are confusingly similar to those
which Cubist uses in connection with any of its own products. Solely to the
extent necessary for Cubist to label and package the AG Product, Teva, on behalf
of itself and its Affiliates, hereby grants Cubist a non-exclusive, royalty-free
license, sublicenseable to Cubist’s suppliers, under the trademarks and
tradenames included in the Design and the copyrights in the Design.

 

Teva shall use reasonable efforts to provide the Design to Cubist at least [ ]*
months prior to the Supply Start Date, and in any event, Teva shall provide the
Design to Cubist at least [ ]* months prior to the Supply Start Date. The
Parties agree and acknowledge that Cubist’s obligations to supply the AG Product
are subject to the timely provision of the Design. Teva shall bear all
out-of-pocket costs incurred by Cubist to implement the Design. Teva shall pay
any invoice for such costs within thirty (30) days after receipt thereof.

 

Specifications

 

“Specifications” means the specifications for the design, composition,
manufacture, packaging, labeling, quality control and other requirements of the
AG Product as set forth in the Cubist NDA.

 

Cubist

 

Cubist will:

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

7

--------------------------------------------------------------------------------


 

 

Warranties

 

(i)    supply all AG Products to Teva with at least [ ]* months of remaining
shelf life;

 

(ii)   supply AG Product which, at the time of Delivery, conforms with the
Specifications; and

 

(iii)  comply with all Applicable Laws relating to the manufacture and supply of
any AG Product provided to Teva under the Supply Agreement Terms, including
those enforced by the FDA (including compliance with GMP).

 

The provisions of Section 10 of the Settlement and License Agreement shall apply
to the Supply Agreement, mutatis mutandis.

 

Teva Warranties

 

Teva and its Affiliates will:

 

(i)    comply with all Applicable Laws in their packaging, labeling, storage,
handling, transport, shipping, distribution, offering for sale, marketing or
sales activities related to, or sale or use of, the AG Product, including those
enforced by the FDA (including compliance with GMP);

 

(ii)   maintain the AG Product, prior to resale to its customers, in a facility
that is properly equipped to store the AG Product in accordance with the AG
Product labeling;

 

(iii)  have in place systems and resources for tracking and reporting all
complaints and safety events (including adverse events) relating to AG Product
in accordance with the Quality Agreement and Pharmacovigilance Agreement to be
concluded by the Parties; and

 

(iv)  the other Defendants are Affiliates of Teva.

 

Teva represents and warrants to Cubist that, as of the Execution Date, Teva is [
]*.

 

The provisions of Section 10 of the Settlement and License Agreement shall apply
to the Supply Agreement, mutatis mutandis.

 

Cubist Indemnity

 

Except to the extent arising from an event covered by Teva’s Indemnity set forth
below in this Exhibit B, Cubist will indemnify Teva, its Affiliates and its and
their respective directors, managers, members, officers, employees, authorized
subcontractors and agents from any Third Party claims to the extent resulting
from (i) any breach by Cubist or its Affiliates of any representation or
warranty contained in these Supply Agreement Terms, (ii) any willful misconduct
or gross negligence of Cubist or its Affiliates with respect to the performance
of these Supply Agreement Terms, (iii) any actual or alleged infringement or
misappropriation of any patent or other intellectual property right in the
Territory of any Third Party as a result of the sale or distribution of the AG
Product to Teva its Affiliates by Cubist (other than to the extent resulting
from the Design as proposed by Teva and not consistent with the labeling, insert
or packaging for the Cubist Product), or (iv) personal bodily injury or death
alleged to have been caused by use of the AG Product as Delivered by Cubist,
including claims involving or based upon the Design or, the warnings therein,
associated with the AG Product as Delivered by Cubist (except to the extent such
Design was proposed by Teva and is not the same as the labeling, insert or
packaging for the Cubist Product).

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

8

--------------------------------------------------------------------------------


 

Teva Indemnity

 

Teva will indemnify Cubist, its Affiliates and its and their respective
directors, managers, members, officers, employees, authorized subcontractors
(including suppliers) and agents from any Third Party claims to the extent
resulting from (i) any breach of any representation or warranty contained in
these Supply Agreement Terms by Teva or its Affiliates, (ii) any willful
misconduct or gross negligence of Teva or its Affiliates with respect to the
performance of these Supply Agreement Terms, (iii) any actual or alleged
infringement or misappropriation of any intellectual property right in the
Territory of any Third Party resulting from the Design as proposed by Teva and
not consistent with the labeling, insert or packaging for the Cubist Product, or
(iv) personal bodily injury or death alleged to have been caused by use of the
AG Product as a result of the acts or omissions of Teva or its Affiliates with
respect to the AG Product supplied to Teva or its Affiliates (including such
injury or death caused by the Design proposed by Teva for the AG Product to the
extent such Design is not the same as the labeling, insert or packaging for the
Cubist Product).

 

Indemnity Procedures

 

The provisions of Section 11.3 of the Settlement and License Agreement shall
apply to the indemnities provided in the Supply Agreement Terms, mutatis
mutandis.

 

Non-Conforming Product

 

Teva will notify Cubist within [ ]* days of receipt of any AG Product supplied
by Cubist which does not meet the warranty provided in item (ii) of Cubist
Warranties above. Teva shall promptly return such non-conforming AG Product to
Cubist. Teva’s sole remedy for any such non-conforming AG Product will be either
reimbursement of the COGS-Based Price paid by Teva therefor (or no need for Teva
to pay such amount) or replacement within [ ]* days after Cubist’s receipt of
written notice, at [ ]* option, and, except as provided in the last sentence of
this paragraph, such non-conforming AG Product shall not be considered
un-Delivered for purposes of the Continuing Supply Failure definition. In the
event that Teva elects to receive replacement AG Product and Cubist delivers
such replacement AG Product within such [ ]* day period, the AG Product shall be
considered properly and promptly Delivered for purposes of the Continuing Supply
Failure definition. In the event that Teva elects to receive replacement AG
Product and Cubist is unable to deliver such replacement AG Product within such
[ ]* day period, [ ]* such AG Product shall then be considered un-Delivered for
purposes of the Continuing Supply Failure definition.

 

Any dispute as to whether such AG Product is non-conforming will be referred to
a well-recognized independent laboratory for testing and determination of
conformance. If such laboratory determines that such AG Product so met the
Specifications, then (i) Cubist will be deemed to have delivered conforming AG
Product, (ii) Teva shall bear the cost of the independent laboratory testing and
all costs and expenses of returning such Product to Cubist and of shipping any
replacement to Teva, (iii) Teva shall reimburse Cubist for all reasonable costs
and expenses incurred by Cubist in connection with the inspection and analysis
of such AG Product, and (iv) Teva shall pay to Cubist the COGS-Based Price for
such conforming unit of AG Product and the applicable Supply Price for any
replacement unit of AG Product delivered by Cubist. If such laboratory
determines that the AG Product did not conform to the Specifications, then
(A) Cubist will be deemed to have delivered non-conforming AG Product (subject
to immediately prior paragraph), (B) Cubist shall bear the cost of the
laboratory testing and all costs and expenses of returning such Product to
Cubist and of shipping any replacement to

 

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

9

--------------------------------------------------------------------------------


 

 

 

Teva, (C) Cubist shall reimburse Teva for all reasonable costs and expenses
incurred by Teva in connection with the inspection and analysis of such AG
Product, and (D) Teva shall pay to Cubist the applicable Supply Price for any
replacement unit of AG Product delivered by Cubist.

 

Recalls

 

·      [ ]* will have the right to determine, after reasonable consultation with
[ ]*, whether any recall of the AG Product is required.

 

·      The Parties will cooperate to carry out any such recall.

 

·      The costs of any such recall will be borne by [ ]*.

 

Quality

 

As soon as practicable following the earlier of (a) the execution of the Supply
Agreement and (b) one hundred eighty (180) days after the Dismissal Effective
Date, and prior to the first sale of AG Product by Teva, the Parties will work
in good faith to complete a quality agreement including customary and reasonable
terms relating to quality assurance, regulatory compliance, recordkeeping and
audit rights and obligations pertaining to the supply and distribution of AG
Product (the “Quality Agreement”).

 

Adverse Events

 

As soon as practicable following the earlier of (a) the execution of the Supply
Agreement and (b) one hundred eighty (180) days after the Dismissal Effective
Date, and prior to the first sale of AG Product by Teva, the Parties will work
in good faith to complete a safety data exchange agreement including customary
and reasonable terms relating to responsibilities for the reporting of any
safety events (the “Pharmacovigilance Agreement”). Except as otherwise set forth
in the Pharmacovigilance Agreement, Teva will notify Cubist of any safety events
with respect to the AG Product such that Cubist can comply with Applicable Law.

 

Financial Audits of Cubist

 

Cubist will, and will ensure that its relevant Affiliates will, maintain
accurate and up-to-date books and records showing the costs and activities
related to manufacturing and supplying AG Product to Teva and its Affiliates
under the Supply Agreement Terms in sufficient detail to permit the calculation
and verification of the Manufacturing Costs payable by Teva hereunder. Cubist
will, and will ensure that its relevant Affiliates will, retain such books and
records for [ ]* years after the Delivery to which they relate. Starting on the
Supply Start Date and continuing during the Supply Term and for [ ]* thereafter,
upon reasonable prior written notice to Cubist, independent accountants selected
by Teva and reasonably acceptable to Cubist, will have reasonable access during
normal business hours, but not more often that [ ]* in any [ ]*, to Cubist’s and
such Affiliates’ books and records pertaining to the Manufacturing Costs owed by
Teva to Cubist pursuant to this Agreement, as may reasonably be necessary to
conduct a review or audit, for the purpose of verifying the accuracy of Teva’s
payments under this Agreement. Prior to commencing any such inspection and
audit, the accountant will enter into a reasonable and customary confidentiality
agreement with Cubist which prohibits the disclosure of any information, except
as provided in said confidentiality agreement or pursuant to court order,
relating to Cubist and its Affiliates to any person or entity, including Teva,
except that such accountant may issue a report to Teva, which report will also
concurrently be provided to Cubist, the sole purpose of which will be to report
to Teva the specific details of any discrepancies regarding the Manufacturing
Costs and the invoices issued to Teva. Teva will treat all information received
from Cubist, its Affiliates and the accountant under these Supply Agreement
Terms as confidential information of Cubist or its Affiliates.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

10

--------------------------------------------------------------------------------


 

 

 

Any such inspection or audit will be at Teva’s expense; provided, that, in the
event an inspection reveals an over-billing of Teva, and subject to the dispute
resolution procedure below, Cubist will, within [ ]* days after the issuance of
the final audit report, reimburse to Teva such overpayment, [ ]*, and, if such
inspection reveals an over-billing of Teva by more than [ ]*, and subject to the
dispute resolution procedure below, Cubist will pay the costs of the inspection
within [ ]* days after receipt of a proper invoice therefor. In the event an
inspection reveals an under-billing of Teva, and subject to the dispute
resolution procedure below, Teva will, within [ ]* days after the issuance of
the final audit report, pay to Cubist such underpayment. In the event of any
dispute between Cubist and Teva regarding the findings of any such inspection or
audit, the Parties will initially attempt in good faith to resolve the dispute
amicably between themselves, but if such dispute in not resolved within [ ]*
days after written notice of such dispute from one Party to the other, either
Party may seek to resolve such dispute as set forth in the Dispute Resolution
provision below.

 

Quality Audits of Cubist

 

The provisions of this Section “Quality Audits of Cubist” shall be subject to
(i) any limitations imposed by, and the rights of, Cubist’s Third Party
suppliers and (ii) Cubist’s obligations to its other distributors and licensees.

 

Teva will have the right, at its own cost, to visit Cubist’s or its Third Party
manufacturers’ manufacturing facilities during regular business hours, provided
that Teva provides not less than [ ]* business days prior written notice to
Cubist. During any such visit, Teva’s representatives will have the right:
(a) to inspect the manufacturing, packaging, testing, and storage facilities for
the AG Product; (b) to inspect the procedures relating to any of the activities
referred to in subsection (a) above; and (c) to audit any books, records, and
reports pertinent to the activities referred to in subsection (a) above to
ensure compliance with all Applicable Laws and the Supply Agreement Terms,
including compliance with GMP. Such audit right shall be exercised by Teva only
following the Supply Start Date and no more than [ ]* every [ ]* following the
Supply Start Date. Teva shall not use information obtained during a quality
audit of Cubist or its suppliers, other than to ensure compliance with
Applicable Laws (including GMP) and the Supply Agreement Terms. To the extent
that any such Third Party manufacturer charges Cubist a fee with respect to any
such audit, Teva shall reimburse such fee to Cubist within [ ]* days after
receipt of an invoice therefor.

 

With respect to any non-compliance with Applicable Law, GMP or the Supply
Agreement Terms which may be noted in any audit report provided by Teva to
Cubist, Cubist shall present to Teva a written plan to remedy such
non-compliance as soon as reasonably possible. In the event Cubist disagrees
with Teva’s determination of the existence of a non-compliance, within [ ]* days
of receipt of notice from Teva of the audit report Cubist will notify Teva of
its objection and the reasons therefor. In the event that the Parties are
unable, within [ ]* business days from the date on which Teva received the
above-mentioned notification from Cubist, to resolve whether a non-compliance
exists, [ ]*. The Parties acknowledge that the provisions of this
Section granting Teva certain audit rights will in no way relieve Cubist of any
of its obligations under the Supply Agreement Terms, nor will such provisions
require Teva to conduct any such audits. Teva cannot terminate the Settlement
and License Agreement or the Supply Agreement Terms due to any deficiencies that
Teva may find during any such audit.

 

Each Party shall promptly provide the other Party with a copy of any notices or

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

11

--------------------------------------------------------------------------------


 

 

 

reports received from the FDA or any other regulatory authority with
jurisdiction over the AG Product or such Party’s facility under the Applicable
Laws (the “Regulatory Authority”) related to an audit or other investigation by
the Regulatory Authority with respect to the AG Product. Each Party shall use
its commercially reasonable efforts to provide such Regulatory Authority with a
prompt, accurate and complete response to any deficiencies noted, and to
promptly address, and if necessary correct, any and all such deficiencies to the
satisfaction of the Regulatory Authority.

 

Audits of Teva

 

Teva will, and will ensure that its relevant Affiliates will, maintain accurate
and up-to-date books and records showing the costs (including the Third Party
Manufacturer Owed Amount) and activities related to the resale of AG Product
under the Supply Agreement Terms in sufficient detail to permit the calculation
and verification of the Additional Payment. Teva will, and will ensure that its
relevant Affiliates will, retain such books and records for [ ]* years after the
resale to which they relate. Starting on the Supply Start Date and continuing
during the Supply Term and for [ ]* days after delivery of the [ ]*, upon
reasonable prior written notice to Teva, independent accountants selected by
Cubist and reasonably acceptable to Teva, will have reasonable access during
normal business hours, but not more often that [ ]* in any [ ]*, to Teva’s and
such Affiliates’ books and records pertaining to the Additional Payment owed by
Teva to Cubist pursuant to this Agreement, as may reasonably be necessary to
conduct a review or audit, for the purpose of verifying the accuracy of Teva’s
payments under this Agreement. Prior to commencing any such inspection and
audit, the accountant will enter into a reasonable and customary confidentiality
agreement with Teva which prohibits the disclosure of any information, except as
provided in said confidentiality agreement or pursuant to court order, relating
to Teva and its Affiliates to any person or entity, including Cubist, except
that such accountant may issue a report to Cubist, which report will also
concurrently be provided to Teva, the sole purpose of which will be to report to
Cubist the specific details of any discrepancies regarding the Additional
Payment and the payments made by Teva. Cubist will treat all information
received from Teva, its Affiliates and the accountant under these Supply
Agreement Terms as confidential information of Teva or its Affiliates. Any such
inspection or audit will be at Cubist’s expense; provided, that, in the event an
inspection reveals an underpayment to Cubist, and subject to the dispute
resolution procedure below, Teva will, within [ ]* days after the issuance of
the final audit report, pay to Cubist such owed amount, [ ]*, and, in the event
an inspection reveals an underpayment to Cubist by more than [ ]*, and subject
to the dispute resolution procedure below, Teva will pay the costs of the
inspection within [ ]* days after receipt of a proper invoice therefor. In the
event an inspection reveals an overpayment to Cubist, and subject to the dispute
resolution procedure below, Cubist will, within [ ]* days after the issuance of
the final audit report, reimburse to Teva such overpayment. In the event of any
dispute between Cubist and Teva regarding the findings of any such inspection or
audit, the Parties will initially attempt in good faith to resolve the dispute
amicably between themselves, but if such dispute in not resolved within [ ]*
days after written notice of such dispute from one Party to the other, either
Party may seek to resolve such dispute as set forth in the Dispute Resolution
provision below.

 

Interest on Overdue

 

Any amounts not paid by either Party when due under the Supply Agreement Terms
shall be subject to interest from and including the date payment is due through
and including the date upon which such Party makes such payment at a rate equal
to the

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

12

--------------------------------------------------------------------------------


 

Payments

 

sum of [ ]* percent ([ ]*%) above the prime rate of interest quoted in The Wall
Street Journal (Eastern Edition) calculated daily on the basis of a 365-day
year, or, if lower, the highest rate permitted under Applicable Law.

 

 

 

Capacity Allocation for Shortages

 

In the event that Cubist is unable to meet binding purchase orders provided in
accordance with the Supply Agreement Terms, [ ]*, then Cubist will allocate its
available inventory and capacity to the production of daptomycin for injection
for the Territory (that is, [ ]*) between Cubist and Teva [ ]*. Notwithstanding
the foregoing, if such allocation has to be made at time that is later than [ ]*
full calendar months after the launch by Teva of the AG Product in the
Territory, then the allocation of available inventory and capacity to the
production of daptomycin for injection for the Territory shall be [ ]*.

 

Termination

 

·      Either Party may terminate the Supply Agreement Terms in the event of the
other Party’s breach of the Supply Agreement Terms that is not cured within
thirty (30) days after such other Party’s receipt of written notice thereof;
provided, however, any failure by Cubist to supply AG Product shall not permit
Teva to terminate the Supply Agreement Terms except as set forth below.

 

·      To the extent consistent with Applicable Law, either Party may terminate
the Supply Agreement Terms upon written notice to the other Party upon the
filing or institution of any bankruptcy, reorganization, liquidation or
receivership proceedings by such other Party, or upon the failure by such other
Party for more than ninety (90) days to discharge or obtain the dismissal of any
such actions filed against it.

 

·      The Parties may terminate the Supply Agreement Terms upon mutual written
consent.

 

·      During a Continuing Supply Failure, Teva may [ ]*, until Cubist certifies
to Teva in writing that Cubist is again able to supply AG Product in accordance
with the Supply Agreement Terms. If Cubist does not provide such certification
to Teva within [ ]* days after a Continuing Supply Failure, then Teva may
terminate the Supply Agreement Terms on thirty (30) days written notice to
Cubist. A “Continuing Supply Failure” means, subject to the terms and conditions
of the Supply Agreement Terms, (a) that Cubist has not supplied Teva with any of
the AG Product to have been Delivered over the immediately preceding [ ]* period
(a “Full Supply Failure Period”) pursuant to binding purchase orders provided in
accordance with the Supply Agreement Terms (a “Full Supply Failure”), or
(b) that Cubist has not supplied Teva with at least [ ]* of the AG Product to
have been Delivered over any [ ]* period pursuant to binding purchase orders
provided in accordance with the Supply Agreement Terms. Cubist shall promptly
notify Teva in writing if it reasonably anticipates a Full Supply Failure and
shall use reasonable efforts to Deliver the quantity of AG Product not Delivered
during the Full Supply Failure Period as soon as reasonably possible but not
later than [ ]* after the end of the Full Supply Failure Period.

 

Effects of Termination

 

·      Upon expiration or termination of the Supply Agreement Terms, all
outstanding purchase orders for un-Delivered AG Product [ ]*.

 

·      These Supply Agreement Terms shall continue to apply to all AG Product

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

13

--------------------------------------------------------------------------------


 

 

 

Delivered prior to expiration or termination of the Supply Term or delivered
thereafter pursuant to the immediately preceding provision.

 

·      Expiration or termination will not release either Party from any
liability which had already accrued prior to such expiration or termination.

 

Governing Law

 

·      The laws of the State of Delaware, without regard to choice of law
provisions. The Parties expressly exclude application of the United Nations
Convention for the International Sale of Goods.

 

Dispute Resolution

 

Section 14.4 of the Settlement and License Agreement shall apply to any dispute
with respect to the Supply Agreement Terms.

 

Limitation of Liability

 

The provisions of Section 12 of the Settlement and License Agreement shall apply
to the Supply Agreement Terms and, if then applicable, the Supply Agreement, as
set forth therein.

 

Force Majeure

 

If a Party is prevented from performing any of its obligations under the Supply
Agreement Terms (except for making any payments due) due to any cause which is
beyond such Party’s reasonable control (a “Force Majeure Event”) (which may
include fire, explosion, flood, or other acts of God; acts, regulations, or laws
of any government; court injunction or other court order; war, terrorist act or
civil commotion; strike, lock-out or labor disturbances; or failure of public
utilities or common carriers), such Party will not be liable for breach of the
Supply Agreement Terms with respect to such non-performance to the extent such
non-performance is due to a Force Majeure Event. Such non-performance, and the
other Party’s performance impacted by such non-performance, will be excused for
as long as such Force Majeure Event continues, provided that the non-performing
Party gives written notice to the other party of the Force Majeure Event within
[ ]* days. Such non-performing Party will use commercially reasonable efforts to
eliminate the Force Majeure Event and to resume performance of its affected
obligations as soon as practicable. If such Force Majeure Event continues
unabated for a period of at least [ ]* days, then the Party whose performance is
not prevented by such Force Majeure Event may terminate the Supply Agreement
Terms. Notwithstanding the foregoing, in the event that a Force Majeure Event
leads to a Continuing Supply Failure, [ ]*.

 

Performance through Affiliates

 

Each Party may discharge any obligations and exercise any right under the Supply
Agreement Terms through any of its Affiliates. Each Party hereby guarantees the
performance by its Affiliates of such Party’s obligations under these Supply
Agreement Terms, and will cause its Affiliates to comply with the provisions of
these Supply Agreement Terms in connection with such performance. Cubist may
also manufacture and supply the AG Product through any Third Party.

 

Miscellaneous

 

The Supply Agreement, if executed, will contain such other terms and conditions
as are customarily found in similar agreements in the pharmaceutical industry.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

 

14

--------------------------------------------------------------------------------


 

Exhibit C

Cubist Press Release

 

CUBIST PHARMACEUTICALS SETTLES CUBICIN PATENT LITIGATION WITH TEVA

 

·                  Cubist grants Teva a license to sell generic daptomycin in US
either as of June 24, 2018— if CUBICIN is granted pediatric exclusivity
extension, or as of December 24, 2017

·                  Teva will exclusively source its daptomycin requirements from
Cubist

 

Lexington, Mass., April 4, 2011 — Cubist Pharmaceuticals, Inc. (NASDAQ:  CBST)
today announced that it has entered into a license agreement with Teva
Parenteral Medicines, Inc. (TPM), Teva Pharmaceuticals USA, Inc. and Teva
Pharmaceutical Industries Ltd. (the Teva defendants), which includes a
stipulation by the parties requesting dismissal of the lawsuit filed by Cubist
in the U.S. District Court for the District of Delaware relating to the
Abbreviated New Drug Application (ANDA) filed by TPM with the U.S. Food and Drug
Administration (FDA) for a generic version of CUBICIN® (daptomycin for
injection).

 

Under the terms of the agreement, Teva may launch its generic daptomycin product
in the U.S. on June 24, 2018, if Cubist obtains a 6 month extension of marketing
exclusivity for CUBICIN under section 505A of the Food and Drug Administration
Modernization Act of 1997 (pediatric exclusivity). Otherwise, Teva may launch on
December 24, 2017.  Teva will obtain such rights through the grant of a
non-exclusive license from Cubist to Teva that would trigger on one of the dates
set forth above. Cubist currently has Orange Book patents that are due to expire
on September 24, 2019. Pediatric exclusivity, if granted, would add 6 months to
that expiration date. In certain limited circumstances, Cubist’s license to Teva
would become effective prior to the dates set forth above.

 

The agreement also provides that, for the period the license from Cubist to Teva
is in effect, Teva will purchase its U.S. requirements of daptomycin exclusively
from Cubist. The payments to be made to Cubist for such supply would have two
components: one based on the cost-of-goods-sold plus a margin, and the other
based on a specified percentage of gross margin (referred to as net profit in
the agreement) from the sale of Teva’s generic daptomycin.

 

As part of the agreement announced today, Teva admits that the patents asserted
in the lawsuit are valid and enforceable against, and would be infringed by,
Teva’s proposed generic daptomycin for

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

--------------------------------------------------------------------------------


 

injection product.   The claims to be dismissed pursuant to the settlement
agreement include Teva’s allegation that two of Cubist’s patents are
unenforceable due to inequitable conduct.

 

Cubist President and CEO Mike Bonney said, “We are very pleased with this
result, which reflects our continued confidence in the strength of our patents
while removing the uncertainty, distraction and cost of litigation. We confirm
today that we expect CUBICIN to achieve $1 billion in U.S. revenues before the
anticipated entry of Teva’s generic daptomycin in 6 ½ to 7 years.  As Teva’s
exclusive supplier, we expect we will enhance our participation in the market
for daptomycin through our latest to expire patent.”

 

As required by law, Cubist and Teva will submit the Agreement to the U.S.
Federal Trade Commission and the U.S. Department of Justice.

 

Background on the litigation now settled

 

On February 10, 2009, Cubist announced that it had received a Paragraph IV
Certification Notice Letter from TPM notifying Cubist that TPM had submitted an
ANDA to the FDA for approval to market a generic version of CUBICIN. On
March 23, 2009, Cubist filed a patent infringement lawsuit against the Teva
defendants. The complaint, which was filed in the U.S. District Court for the
District of Delaware, alleged infringement of US Patent Nos. 6,468,967 and
6,852,689, which expire on September 24, 2019, and US Patent No. RE39,071, which
expires on June 15, 2016.

 

About CUBICIN

 

CUBICIN® (daptomycin for injection) is approved in the U.S. and many non-US
markets as therapy for Staphylococcus aureus (S. aureus) bloodstream infections
(bacteremia), including right-sided endocarditis, caused by
methicillin-resistant S. aureus (MRSA) and methicillin-susceptable S. aureus
(MSSA), and complicated skin infections caused by certain Gram-positive
bacteria, including MRSA. CUBICIN is not indicated for the treatment of
pneumonia. Most adverse events reported in clinical trials were mild to moderate
in intensity. The most common were anemia, constipation, diarrhea, nausea,
vomiting, injection site reactions, and headache. To reduce the development of
drug-resistant bacteria and maintain the effectiveness of CUBICIN, CUBICIN
should be used only to treat or prevent infections that are proven or strongly
suspected to be caused by bacteria susceptible to CUBICIN. For full prescribing
information, including important safety information, please visit
www.cubicin.com.

 

About Cubist

Cubist Pharmaceuticals, Inc. is a biopharmaceutical company focused on the
research, development, and commercialization of pharmaceutical products that
address unmet medical needs in the acute care environment. In the U.S., Cubist
markets CUBICIN® (daptomycin for injection), the first antibiotic in a class of
anti-infectives called lipopeptides. The Cubist clinical product pipeline
currently consists of a Phase 2 program focused on the development of a novel
cephalosporin to address certain serious infections caused by multi-drug
resistant (MDR)

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

2

--------------------------------------------------------------------------------


 

Gram-negative organisms; and a Phase 2 program for the treatment of CDAD
(Clostridium difficile-associated diarrhea). Cubist also is working on several
pre-clinical programs being developed to address areas of significant medical
needs. These include therapies to treat various serious bacterial infections,
and agents to treat acute pain. Cubist is headquartered in Lexington, Mass.
Additional information can be found at Cubist’s web site at www.cubist.com.

 

Cubist and CUBICIN are registered trademarks of Cubist Pharmaceuticals, Inc.

 

15.   Cubist Safe Harbor Statement

 

This press release contains forward-looking statements regarding the anticipated
results of the license agreement with Teva, our expectation that CUBICIN will
achieve $1 Billion in revenues, the confidence in our CUBICIN patents and our
level of participation in the market for daptomycin. There are many important
factors that could cause actual results to differ materially from those in these
forward-looking statements. These factors include the following: that the U.S.
District Court does not approve the Stipulation of Dismissal, that the U.S.
Federal Trade Commission or Department of Justice challenge the enforceability
of the license agreement, or that private plaintiffs challenge the license
agreement; the level of acceptance of CUBICIN by physicians, patients,
third-party payors and the medical community; any changes in the current or
anticipated market demand or medical need for CUBICIN; continued cost pressures
in U.S. hospitals that impact sales of branded therapies, such as CUBICIN, in
the hospital setting; any unexpected adverse events related to CUBICIN,
particularly as CUBICIN is used in the treatment of a growing number of patients
around the world; whether or not additional third parties may seek to market
generic versions of our products, including CUBICIN, by filing ANDAs with the
FDA and the results of any litigation that we file to defend and/or assert our
patents against such companies; the possible occurrence of one of the specific
events that result in Teva marketing a generic daptomycin for injection earlier
than we anticipate; the effectiveness of our sales force and our sales force’s
ability to access targeted physicians; competition in the markets in which we
and our partners market CUBICIN, including marketing approvals for new products
that will be competitive with CUBICIN; the ability of our third party
manufacturers, including our single source provider of API, to manufacture
sufficient quantities of CUBICIN in accordance with Good Manufacturing Practices
and other requirements of the regulatory approvals for CUBICIN and at an
acceptable cost; the effect that the results of ongoing or future clinical
trials of CUBICIN may have on its acceptance in the medical community; whether
we can obtain pediatric exclusivity for CUBICIN from the FDA by December 24,
2017, which is dependent on a number of factors, including whether we can design
and enroll trials on a timely basis, the results of such trials, meeting filing
deadlines and otherwise meeting FDA expectations for approval of pediatric
exclusivity; our ability to successfully develop our pipeline product
candidates; whether the FDA accepts proposed clinical trial protocols in a
timely manner for additional studies of CUBICIN changes in government or private
payor reimbursement for CUBICIN or products competitive with CUBICIN; our
ability to protect the proprietary technologies and intellectual property
related to CUBICIN and to secure and maintain additional intellectual property
for CUBICIN; and a variety of risks common to our industry, including ongoing
regulatory review, securing adequate supplies of drug product and drug substance
of our products and product candidates on a timely basis, public and investment
community perception of the industry, legislative or regulatory changes, and our
ability to attract and retain talented employees.  Drug development involves a
high degree of risk.  Success in pre-clinical trials or early stage clinical
trials does not mean that later stage trials will be successful.  Additional
factors that could cause actual results to differ materially from those
projected or suggested in any forward-looking statements are contained in
Cubist’s recent annual and quarterly reports with the Securities and Exchange
Commission, including those factors discussed under the caption “Risk Factors”
in such filings, which are incorporated in this press release by this reference.

 

Forward-looking statements speak only as of the date of this release, and Cubist
undertakes no obligation to update or revise these statements.

 

Cubist and CUBICIN are registered trademarks of Cubist Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

3

--------------------------------------------------------------------------------


 

Contacts:

 

Cubist Pharmaceuticals, Inc.

Weber Shandwick

Eileen C. McIntyre

Tara Murphy

Senior Director, Corporate Communications

(617) 520-7045

(781) 860-8533

tara.murphy@webershandwick.com

eileen.mcintyre@cubist.com

 

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

4

--------------------------------------------------------------------------------